16‐343 
In re Tronox Inc. 
                             
            UNITED STATES COURT OF APPEALS 
                 FOR THE SECOND CIRCUIT 
                     ______________              

                         August Term 2016 

  (Argued: November 16, 2016     Decided: April 20, 2017) 

                         Docket No. 16‐343 
                           ____________              
                         IN RE TRONOX INC. 

TRONOX INC., TRONOX WORLDWIDE LLC, F/K/A KERR‐MCGEE 
CHEMICAL WORLDWIDE LLC, TRONOX LLC, THE ANADARKO 
                  LITIGATION TRUST, 

                                    Plaintiffs, 

                     UNITED STATES OF AMERICA, 

                                    Intervenor Plaintiff, 

                         AVOCA PLAINTIFFS, 

                                    Respondents‐Appellants, 

                                  v.  

                        KERR‐MCGEE CORP.,  

                                    Defendant‐Appellee, 
 KERR‐MCGEE OIL & GAS CORP., KERR‐MCGEE WORLDWIDE 
  CORP., KERR‐MCGEE INVESTMENT CORP., KERR‐MCGEE 
CREDIT LLC, KERR‐MCGEE SHARED SERVICES COMPANY LLC, 
 KERR‐MCGEE STORED POWER COMPANY LLC, ANADARKO 
                  PETROLEUM CORP., 

                                           Defendants.* 

                         ______________ 

Before: 

        KEARSE, WESLEY, and DRONEY, Circuit Judges. 

        Appeal  from  a  February  1,  2016  decision  of  the 
United  States  District  Court  for  the  Southern  District  of 
New  York  (Forrest,  J.)  granting  the  motion  of  Defendant‐
Appellee  Kerr‐McGee  Corporation  and  ordering 
Respondents‐Appellants  Avoca  Plaintiffs  to  dismiss  with 
prejudice  their  actions  in  Pennsylvania  state  court  because 
their  claims  were  derivative  and  duplicative  of  claims  that 
were  part  of  a  $5.15  billion  bankruptcy  settlement  and 
therefore barred by the post‐settlement, permanent anti‐suit 
injunction.  Appellants  challenge  the  merits  of  the  District 
Court’s  ruling  and  contend  that  it  is  appealable  as  a  final 
order  under  28  U.S.C.  § 1291  or  28  U.S.C.  § 158(d),  or  as  a 
modification  or  continuation  of  an  injunction  under  28 
U.S.C.  § 1292(a)(1).  We  hold  that  the  order  is  not  “final” 


* The Clerk of Court is respectfully directed to amend the official 
caption to conform to the caption above.  




                                  2 
 
because it neither found contempt nor imposed sanctions as 
required  by  §  1291,  nor  was  it  a  decision  by  the  District 
Court on review of a bankruptcy court order as required by 
§ 158(d).    We  further  hold  that  the  District  Court  did  not 
modify  or  continue  the  injunction  for  purposes  of 
§ 1292(a)(1).  Because  neither  those  nor  any  other  bases  for 
jurisdiction are present, we DISMISS the appeal for lack of 
jurisdiction. 

                         ______________ 

       LUKE  A.  MCGRATH,  Dunnington, Bartholow & Miller 
             LLP,  New  York,  NY  (Alani  Golanski,  Jerry 
             Kristal,  Weitz  &  Luxenberg,  P.C.,  New  York, 
             NY, on the brief), for Respondents‐Appellants.  
 
       BRYAN  M.  KILLIAN,  Morgan,  Lewis  &  Bockius  LLP, 
            Washington,  DC  (Kenneth  N.  Klee,  David  M. 
            Stern,  Klee,  Tuchin,  Bogdanoff  &  Stern  LLP, 
            Los  Angeles,  CA;  Thomas  R. Lotterman,  Duke 
            K.  McCall,  III,  Morgan,  Lewis  &  Bockius  LLP, 
            Washington,  DC,  on  the  brief),  for  Defendant‐
            Appellee.  
                        ______________ 

WESLEY, Circuit Judge: 
       This  is  an  appeal  from  an  order  of  the  U.S.  District 
Court  for  the  Southern  District  of  New  York  (Forrest,  J.) 
enforcing  a  permanent  anti‐suit  injunction  issued  after  a 
bankruptcy settlement. The tortured corporate histories and 
shifting  legal  theories  involved  make  it  a  messy  case  to 




                                  3 
 
distill.  At  its  core,  it  is  about  more  than  4,300  individuals 
(the “Avoca Plaintiffs”) who allege significant injuries from 
the  operation  of  a  wood‐treatment  plant  in  Avoca, 
Pennsylvania  (the  “Avoca  Plant”)  between  1956  and  1996. 
They  originally  brought  their  toxic‐tort  claims  in 
Pennsylvania  state  court  (the  “PA  State  Action”)  against 
several  entities  including  Kerr‐McGee  Corporation  (“New 
Kerr‐McGee”),  but  their  suits  were  stayed  when  two  of 
those entities, the owners/operators of the Avoca Plant (the 
“Tronox debtors” or “the debtors”), filed for bankruptcy in 
the  Southern  District  of  New  York.  The  bankruptcy 
proceeding  revealed  a  series  of  corporate  transformations 
that ultimately yielded New Kerr‐McGee.  After the spinoff, 
New Kerr‐McGee maintained control of the more lucrative 
oil and gas businesses and left the Tronox debtors with the 
immense environmental and tort liabilities arising from the 
previous  operation  of  the  Avoca  Plant.    These  transactions 
were,  as  the  bankruptcy  court  concluded,  essentially 
fraudulent conveyances designed to place assets beyond the 
reach of the Tronox entities’ creditors.  
       In  the  course  of  the  bankruptcy  proceeding,  the 
Tronox  debtors  instituted  an  adversary  proceeding  against 
New  Kerr‐McGee  for  fraudulent  conveyance  to  recover 
assets that would satisfy the debtors’ liabilities. Ultimately, 
New  Kerr‐McGee  settled  with  the  Tronox  debtors  for  over 
$5  billion;  of  that  sum,  more  than  $600  million  was 
designated  for  beneficiaries  of  the  Tort  Claims  Trust, 
including  the  Avoca  Plaintiffs.    New  Kerr‐McGee  sought 
peace  with  that  payment  and  required  as  part  of  the 
settlement  that  the  District  Court—the  court  tasked  with 




                                   4 
 
approving  the  bankruptcy  settlement—would  issue  an 
injunction barring the litigation of claims that are derivative 
or  duplicative  of  the  Tronox  debtors’  claims  against  New 
Kerr‐McGee (the “Injunction”).  
        After the District Court approved the settlement and 
issued the Injunction, the Avoca Plaintiffs sought to revive 
their  toxic‐tort  claims  in  Pennsylvania  state  court,  again 
naming  New  Kerr‐McGee  as  a  defendant.  The  Avoca 
Plaintiffs did not, however, alter their state‐court complaint 
to  allege  direct  claims  against  New  Kerr‐McGee  to  hold  it 
responsible  for  its  own  alleged  wrongdoing.  Instead,  they 
advanced  indirect  alter‐ego  and  veil‐piercing  theories  to 
hold  New  Kerr‐McGee  responsible  for  the  conduct  of  the 
Tronox  debtors.  New  Kerr‐McGee  moved  in  the  District 
Court  for  an  order  enforcing  the  Injunction  and  for 
sanctions,  asserting  that  the  Injunction  forecloses  claims 
that  arise  from  liabilities  derived  from  or  through  the 
Tronox debtors that are also generalized and common to all 
creditors.  
       The  District  Court  concluded  that  the  claims  are 
barred  by  the  Injunction  and,  without  imposing  sanctions 
or finding contempt, ordered the Avoca Plaintiffs to dismiss 
with  prejudice  their  state‐court  complaints.  The  Avoca 
Plaintiffs  appealed  and  sought  a  stay  pending  appeal, 
which we granted. 
        The  Avoca  Plaintiffs  assert  three  bases  for  appellate 
jurisdiction—28  U.S.C.  §§ 1291,  158(d),  and  1292(a)(1)—
none of which persuade us. First, the District Court’s order 
is  not  “final”  for  purposes  of  28  U.S.C.  § 1291,  because  it 




                                  5 
 
neither found contempt nor imposed sanctions. Second, the 
order is not a decision by the District Court on review of a 
bankruptcy court order, as required by § 158(d). Third, after 
an  appropriate,  under  the  circumstances,  discussion  of  the 
merits,  we  conclude  that  we  lack  jurisdiction  under 
§ 1292(a)(1)  because  the  District  Court  properly  construed 
(and  neither  modified  nor  continued)  the  Injunction.  In 
confirming  the  District  Court’s  construction  of  the 
Injunction,  we  hold  that  the  Avoca  Plaintiffs’  personal 
injury claims based on conduct of the Tronox debtors, and 
asserted against New Kerr‐McGee on a variety of state‐law 
indirect‐liability  theories,  are  generalized  “derivative” 
claims  that  fall  within  the  property  of  the  bankruptcy 
estate.  Accordingly,  we  lift  the  stay  and  DISMISS  the 
appeal for lack of jurisdiction.  

                         BACKGROUND1 
I.     CORPORATE HISTORY OF THE RELEVANT ENTITIES 
      Critical  to  the  District  Court’s  decision  below  and 
ours  here  is  the  role  and  relationship  of  the  relevant 

1 Unless otherwise noted, these undisputed facts are taken from 
the  District  Court’s  recitation.  The  District  Court  relied  on  the 
Master Complaint (described infra), the Avoca Plaintiffs’ motion 
to  restore  jurisdiction  in  Pennsylvania  state  court,  and  the 
“Amended  Joint  Fact  Stipulations  of  the  Parties”  filed  in 
Tronox’s adversary proceeding against New Kerr‐McGee as well 
as the bankruptcy court’s trial decision, both of which the Avoca 
Plaintiffs  accepted  as  true  for  purposes  of  the  District  Court’s 
resolution of New Kerr‐McGee’s enforcement motion.  




                                    6 
 
defendants  in  the  PA  State  Action—“Kerr‐McGee 
Chemical,”  “Old  Kerr‐McGee,”  and  “New  Kerr‐McGee”—
and the allegations against them. It gets confusing because 
both  Old  Kerr‐McGee  and  New  Kerr‐McGee,  at  different 
times,  have  operated  under  the  name  “Kerr‐McGee 
Corporation.”  The  critical  takeaway  is  that  Kerr‐McGee 
Chemical,2 the previous operator of the Avoca Plant, and its 
former  parent,  Old  Kerr‐McGee,3  ultimately  became  the 
Tronox  debtors  (Tronox  LLC and  Tronox  Worldwide LLC, 
respectively). New Kerr‐McGee,4 a later corporate spinoff of 
Kerr‐McGee  Chemical  and  Old  Kerr‐McGee,  did  not  exist 
until 2001 and was not a Tronox debtor.5  

2  From  1956  until  1996,  “Kerr‐McGee  Chemical  Corporation” 
(herein  referred  to  as  “Kerr‐McGee  Chemical”)  and  its 
predecessors owned and operated the Avoca Plant. Kerr‐McGee 
Chemical  was  later  renamed  “Tronox  LLC,”  after  being 
transferred to Tronox Incorporated.  
3  Kerr‐McGee  Chemical’s  parent  was  called  “Kerr‐McGee 
Corporation”  (herein  referred  to  as  “Old  Kerr‐McGee”)  until 
2001,  when  it  was  renamed  “Kerr‐McGee  Operating 
Corporation.”  After  being  transferred  to  Tronox  Incorporated, 
the parent was ultimately renamed “Tronox Worldwide LLC.”  
4  The  former  indirect  parent  of  Kerr‐McGee  Chemical  and  Old 
Kerr‐McGee,  referred  to  herein  as  “New  Kerr‐McGee,”  was 
created in 2001. New Kerr‐McGee was briefly known was “Kerr‐
McGee  Holdco,  Inc.”  and  has  ever  since  been  known  as  “Kerr‐
McGee Corporation.”   
5  To  assist  the  reader,  we  reproduce  at  Appendix  A  the  helpful 
chart—prepared  by  New  Kerr‐McGee  and  relied  upon  by  the 




                                    7 
 
       The  reason  for  the  confusing  history  of  corporate 
restructurings  and  name  changes  is  that,  starting  in  2002, 
New  Kerr‐McGee  began  to  sever  its  chemical  business—
which  included  the  Avoca  Plant  and  was  riddled  with 
legacy  tort  and  environmental  liabilities—from  its  more 
profitable oil and gas business. See Tronox Inc. v. Kerr McGee 
Corp.  (In  re  Tronox),  503  B.R.  239,  252‐55,  259,  266  (Bankr. 
S.D.N.Y.  2013).    Upon  completion  of  the  spinoff  in  2006, 
New  Kerr‐McGee  was  separated  from  the  Tronox  entities, 
including  what  were  formerly  Kerr‐McGee  Chemical  and 
Old  Kerr‐McGee.  This  spinoff  in  essence  allocated 
substantially all of the former companies’ valuable assets to 
New  Kerr‐McGee  and  substantially  all  of  the  companies’ 
costly  liabilities  to  the  Tronox  debtors,  which  the  debtors 
claimed left them severely undercapitalized and became the 
basis  of  their  fraudulent‐conveyance  claims  in  the 
adversary  proceeding  against  New  Kerr‐McGee  in  the 
bankruptcy. Id. More on that later. 
II.    THE PA STATE ACTION 
    In  2005,  the  Avoca  Plaintiffs  sued  Kerr‐McGee 
Chemical,  Old  Kerr‐McGee,  and  New  Kerr‐McGee6  in 


District Court—showing the undisputed history and roles of the 
various entities.  
6  The  Avoca  Plaintiffs  also  named  Kerr‐McGee  Holdco,  Inc., 
which  ultimately  became  New  Kerr‐McGee.  They  have  not 
relinquished  their  claims  against  Kerr‐McGee  Holdco,  Inc.,  but 
do not dispute that it has no separate existence from New Kerr‐
McGee.  




                                  8 
 
Pennsylvania  state  court  asserting  toxic‐tort  claims  for 
hundreds  of  millions  of  dollars  based  on  the  operation  of 
the  Avoca  Plant.  A  consolidated  “Master  Complaint”7 
alleged  that,  from  1956  through  1996,  operations  at  the 
Avoca  Plant  led  to  the  “intentional,  negligent[,]  and 
otherwise tortious release of dangerous chemicals” into the 
environment, causing the Avoca Plaintiffs cancer and other 
illnesses.   
       The  Master  Complaint  alleged  no  direct  liability  of 
New Kerr‐McGee; it failed to identify any act by New Kerr‐
McGee  that  contributed  to  the  injuries  of  the  Avoca 
Plaintiffs  after  its  creation  in  2001.8  Instead,  it  alleged  the 
direct  liability  of  only  Old  Kerr‐McGee  for  its  actions  as 
parent  of  Kerr‐McGee  Chemical  during  that  entity’s 
operation  of  the  plant.  The  Master  Complaint  sought  to 
impute  the  acts  of  the  plant’s  prior  corporate 
owners/operators  to  New  Kerr‐McGee  based  on  various 
indirect‐liability  alter‐ego/veil‐piercing  and  successor‐

7  The  Avoca  Plaintiffs  did  not  argue  below  that  the  Master 
Complaint  is  materially  different  from  the  other  complaints  in 
the PA State Action, and their brief here refers us to the Master 
Complaint. See, e.g., Appellants’ Br. 8‐9.  Thus, although we refer 
only to the Master Complaint, our analysis applies equally to all 
complaints in the PA State Action.  
8  The  Master  Complaint  has  the  precision  of  birdshot.  It  often 
lumps all three defendants together, or refers to them separately 
as “Kerr‐McGee.” The only specific mention of New Kerr‐McGee 
comes in the recitation of the corporate history at paragraph 18. 
See J.A. 503.  




                                   9 
 
liability  theories.9  Specifically,  the  Master  Complaint 
alleged that Old Kerr‐McGee 
           provided  environmental  policies,  legal 
           counsel,  hydrological  services  and 
           laboratory  technical  services  in  connection 
           with  the  operation  of  the  wood  treatment 
           plant [the Avoca Plant]. Furthermore, [Old 
           Kerr‐McGee]         communicated          with 
           environmental  agencies  and  approved  and 
           controlled  environmental  budgets  and 
           expenditures  in  connection  with  the  wood 
           treatment  plant.  [Old  Kerr‐McGee] 
           controlled  the  wood  treatment  plant’s 
           facility’s  environmental  changes  and 
           monitoring and also directed the Plaintiffs’ 
           managers as to environmental policies and 
           decisions,  including  emission  controls, 
           regulatory  compliance  issues,  regulatory 
           reporting and toxic waste handling. 
J.A.  504‐05  (Master  Compl.  ¶ 21);  see  also  Appellants’  Br.  9 
(explaining  that  paragraph  21  refers  to  the  conduct  of  Old 
Kerr‐McGee).    



9  See  Appellants’  Br.  9  (explaining  that  the  Master  Complaint’s 
allegations against New Kerr‐McGee appear at paragraphs 19‐20 
and seek to hold “New [Kerr‐McGee] responsible for the acts of 
its  subsidiary,  which  operated  the  plant”  (citing  J.A.  503‐04 
(Master Compl. ¶¶ 19‐20)).  




                                  10 
 
III.   THE  TRONOX  BANKRUPTCY  AND  THE  ADVERSARY 
       PROCEEDING 
      In 2009, the Tronox debtors, Tronox LLC and Tronox 
Worldwide  LLC  (f/k/a  Kerr‐McGee  Chemical  and  Kerr‐
McGee  Operating  Corp.  (i.e.,  Old  Kerr‐McGee), 
respectively),  filed  for  Chapter  11  bankruptcy  in  the 
Southern  District  of  New  York.  Because  the  principal 
defendants  in  the  PA  State  Action—Kerr‐McGee  Chemical 
and  Old  Kerr‐McGee—were  debtors  in  the  Tronox 
bankruptcy,  the  PA  State  Action  was  stayed  and  remains 
stayed.  
       In  the  bankruptcy  proceeding,  each  of  the  Avoca 
Plaintiffs,  as  claimant  creditors,  filed  a  proof  of  claim 
seeking compensation for the toxic torts at the heart of the 
PA  State  Action  and  reserving  any  claims  against  non‐
debtors.  The  United  States,  as  a  major  creditor  of  the 
Tronox  debtors,  subsequently  intervened.    Tronox  Inc.  v. 
Anadarko  Petroleum  Corp.  (In  re  Tronox  Inc.)  (“Anadarko”), 
No.  14‐cv‐5495,  2014  WL  5825308,  at  *2  (S.D.N.Y.  Nov.  10, 
2014).  
      In  May  2009,  the  Tronox  debtors  initiated  an 
adversary proceeding in the bankruptcy court against New 
Kerr‐McGee,  asserting  fraudulent‐transfer  claims  (the 
“Adversary  Proceeding”).10  In  2010,  with  the  Adversary 


   After  the  spinoff,  Anadarko  Petroleum  Corporation  acquired 
10

New  Kerr‐McGee.  The  Tronox  debtors  named  Anadarko  as  a 
defendant in the Adversary Proceeding for its alleged role in the 
spinoff,  but  all  claims  against  Anadarko  were  ultimately 




                                11 
 
Proceeding  still  pending,  the  bankruptcy  court  approved 
the  Tronox  bankruptcy  plan  (the  “Plan”).  Because  the 
potential  recovery  from  that  proceeding  was  an  important 
estate  asset,  as  part  of  the  Plan,  the  Tronox  debtors 
transferred  their  interest  in  the  Adversary  Proceeding  to  a 
specially formed “Anadarko Litigation Trust” (also referred 
to  as  the  “Litigation  Trust”).  See  J.A.  49  (Plan),  448‐80 
(Litigation  Trust  Agreement).  The  Plan  made  the  Avoca 
Plaintiffs  (among  other  claimants)  beneficiaries  of  a  “Tort 
Claims Trust,” which would receive a specified share (12%) 
of any recovery from the Adversary Proceeding. See J.A. 48 
(Plan),  272  (Tort  Claims  Trust  Agreement).    In  return,  the 
Avoca Plaintiffs (and the other claimants) agreed to release 
their  creditor  claims  against  the  Tronox  debtors  and  to  be 
enjoined  from  pursuing  certain  claims  against  the  Tronox 
debtors  and  other  released  parties,  including  New  Kerr‐
McGee. See J.A. 48 (Plan), 68‐69 (release and injunction), 89 
¶ 1.9 (definition of the “Anadarko Released Parties”).   
       The  Adversary  Proceeding  continued  for  years.  The 
Anadarko  Litigation  Trust  and  the  United  States  jointly 
pursued  the  Adversary  Proceeding  against  New  Kerr‐
McGee and its parent, Anadarko. The Avoca Plaintiffs were 
not silent partners in this endeavor. The Plan provided that 
“representatives  of  the  holders  of  Tort  Claims  will  have 
certain  agreed  rights  concerning  the  pursuit”  of  the 

dismissed.  Nevertheless,  the  Adversary  Proceeding  remained 
known  as  the  “Anadarko  Litigation.”    Appellees’  Br.  9  n.2.  For 
ease  of  reference,  we  refer  to  it  as  the  “Adversary  Proceeding” 
throughout.  




                                   12 
 
Adversary  Proceeding.  J.A.  49.  And  participate  the  Avoca 
Plaintiffs did: among other things, two of their lawyers sat 
on the Tort Claims Trust’s Advisory Committee.  
        In  December  2013,  after  trial  over  a  four‐month 
period,  Bankruptcy  Judge  Gropper  issued  an  opinion 
holding,  inter  alia,  that  New  Kerr‐McGee  had  “acted  with 
intent to ‘hinder and delay’ [the Tronox debtors’] creditors 
when they transferred out and then spun off the oil and gas 
assets,  and  that  the  [spinoff]  transaction,  which  left  the 
Debtors  insolvent  and  undercapitalized,  was  not  made  for 
reasonably  equivalent  value.”  In  re  Tronox,  503 B.R.  at  249. 
However,  Judge  Gropper  reserved  decision  and  final 
judgment  on  damages,  which  he  indicated  would  be 
between  $5.15  billion  and  $14.16  billion.  See  id.  at  336‐37, 
347.   
        In  April  2014,  before  a  final  judgment  was  entered, 
the  parties  settled  the  Adversary  Proceeding  for  $5.15 
billion  (the  “Settlement  Agreement”).11  See  J.A.  81‐139.  The 
Tort  Claims  Trust’s  share  was  more  than  $600  million.12 
Because  no  judgment  had  ever  issued,  Judge  Gropper’s 
liability findings never became final and binding.  
        

   At  the  time,  the  settlement  was  “the  largest‐ever 
11

environmental cleanup recovery.” J.A. 203.   
  The bankruptcy court estimated the present value of the toxic‐
12

tort  claims,  as  of  2005,  to  be  $257  million,  approximately  40 
percent  of  the  actual  amount  received.  In  re  Tronox,  503  B.R.  at 
315.  




                                    13 
 
IV.   THE INJUNCTION 
       In exchange for New Kerr‐McGee’s payment of $5.15 
billion,  the  parties  agreed  to  a  permanent  injunction  to 
insulate  New  Kerr‐McGee  from  claims  related  to  those  the 
Adversary  Proceeding’s  settlement  extinguished.  The 
District Court agreed and entered the following Injunction:  
          (i)  [A]ny  Debtor(s),  (ii)  any  creditor  of  any 
          Debtor  who  filed  or  could  have  filed  a 
          claim  in  the  Chapter  11  Cases,  (iii)  any 
          other  Person  whose  claim  (A)  in  any  way 
          arises  from  or  is  related  to  the  Adversary 
          Proceeding, (B) is a Trust Derivative Claim, 
          or  (C)  is  duplicative  of  a  Trust  Derivative 
          Claim,  and  (iv)  any  Person  acting  or 
          purporting  to  act  as  an  attorney  for  any  of 
          the  preceding  is  hereby  permanently  enjoined 
          from  asserting  against  any  Anadarko  Released 
          Party (I) any Trust Derivative Claims or (II) 
          any  claims  that  are  duplicative  of  Trust 
          Derivative  Claims,  whether  or  not  held  or 
          controlled  by  the  Litigation  Trust,  or 
          whether  or  not  the  Litigation  Trust  could 
          have  asserted  such  claims  against  any 
          Anadarko Released Party. 
           
          The  injunction  herein  shall  not  apply  to  or 
          bar  [eight  classes  of  claims,  including]  . . . 
          any  liability  that  an  Anadarko  Released 
          Party  might  have  that  does  not  arise  from 
          or through a liability of a Debtor . . . .  




                                 14 
 
Anadarko,  2014  WL  5825308,  at  *10  (emphasis  added);  see 
also J.A. 223‐24.13  
       The Avoca Plaintiffs did not comment on or object to 
the  proposed  order.  No  one  appealed  the  Injunction;  it 
became final in early 2015.  
V.     POST‐INJUNCTION LITIGATION 
       In September 2015, the Avoca Plaintiffs filed a motion 
in Pennsylvania state court to restore their toxic‐tort case to 
the  calendar  (the  “Avoca  Motion”  or  the  “Motion”).  J.A. 
231‐56. Despite detailing the history of the PA State Action, 
the Tronox bankruptcy, and the Adversary Proceeding, the 
Avoca Motion says nothing as to the effect, if any, of those 
proceedings  and  the  resulting  Settlement  Agreement  and 
Injunction  on  their  state‐court  claims.    In  fact,  the  Avoca 
Motion curiously neither mentions the Injunction nor seeks 
to  amend  the  Master  Complaint.  It  simply  asks  the 
Pennsylvania  court  to  reactivate  the  state  proceedings  in 
light  of  the  termination  of  the  bankruptcy  stay  following 
the Adversary Proceeding.  
     The  Avoca  Plaintiffs’  assertions  against  New  Kerr‐
McGee—derived  primarily  from  Judge  Gropper’s  pre‐
judgment findings14—mimic the legal theories employed by 

13  The  Injunction  and  pertinent  defined  terms,  including 
“Adversary  Proceeding,”  “Anadarko  Released  Party,”  and 
“Trust Derivative Claims” are reprinted at Appendix B for ease 
of reference.  
14 The Avoca Motion notes that Judge Gropper determined New 

Kerr‐McGee “(a) undercapitalized its fraudulent spawn Tronox; 




                                15 
 
the  Litigation  Trust  in  the  Adversary  Proceeding.  The 
Motion  argues  that  the  Avoca  Plaintiffs  seek  to  hold  New 
Kerr‐McGee liable “under numerous theories including, but 
not  limited  to,  alter  ego/piercing  of  the  corporate  veil  and 
successor  liability.”  J.A.  243  ¶ 59.  There  are  no  claims  or 
allegations  that  New  Kerr‐McGee  itself  engaged  in 
wrongful conduct that directly harmed the Avoca Plaintiffs.  
       New Kerr‐McGee subsequently moved in the District 
Court to enforce the Injunction. The District Court granted 
New Kerr‐McGee’s motion, ordering the Avoca Plaintiffs to 
dismiss with prejudice their state‐court action. In re Tronox 
Inc., 549 B.R. 21 (S.D.N.Y. 2016).  
        It  is  clear  from  the  District  Court’s  detailed  decision 
that  its  job  was  not  made  any  easier  by  the  efforts  of  the 
Avoca Plaintiffs’ counsel. As the District Court explained:  
           [T]he Avoca Plaintiffs’ position as to which 
           slices  of  their  claims  remain  has  been  a 
           moving  target,  as  they  have  revised  their 
           theories at each opportunity. Although oral 
           argument  helped  clarify  their  most  recent 
           position,  the  Avoca  Plaintiffs  did  not 
           clearly  articulate  which,  if  any,  of  the 
           potential  bases  for  holding  [New  Kerr‐

(b)  failed  to  adhere  to  corporate  formalities;  (c)  substantially 
intermingled  corporate  affairs;  and  (d)  most  certainly  used  the 
corporate  form  to  perpetrate  a  massive  fraud  the  Court 
determined to be valued as much as $14.14 Billion Dollars [sic].” 
J.A. 243 ¶ 58.   




                                  16 
 
           McGee]  liable  they  agree  are  no  longer 
           tenable as a result of the release obtained as 
           part of Tronox’s bankruptcy.  
Id. at 46.  
       Ultimately, the court made two rulings: (1) the Avoca 
Plaintiffs’  claims  were  extinguished  by  the  Settlement 
Agreement;  and  (2)  even  if  they  were  not,  the  claims  are 
barred by the Injunction. The District Court and New Kerr‐
McGee  characterize  the  rulings  as  alternative  holdings,  in 
that  they  equally  resolve  that  all  claims  are  somehow 
barred.  See  id.  at  50  (“Even  if  the  Avoca  Plaintiffs’  claims 
were  not  otherwise  unavailable  as  a  matter  of  law,  the 
Injunction  separately  bars  any  claim  against  the  movant 
herein  that  they  seek  to  assert.”);  Appellees’  Br.  47‐48 
(urging  us  to  affirm  based  on  the  District  Court’s 
“alternative holding” that the claims were extinguished by 
the  Avoca  Plaintiffs’  assent  to  and  recovery  from  the 
settlement).  In  our  view,  however,  our  job  on  appeal  is  to 
first determine the reach of the Injunction.  
        Relying  on  the  Injunction’s  plain  language  and 
fundamental  principles  of  bankruptcy  law,  the  District 
Court  interpreted  the  Injunction—particularly  the  term 
“Trust Derivative Claims”—to cover “action[s] . . . intended 
to increase the basket of assets for creditors regarding[ inter 
alia,  the  Avoca  Plant],  or  based  on  prior  ownership  of  a 
debtor . . . .” In re Tronox Inc., 549 B.R. at 51.  In other words, 
the  District  Court  read  the  Injunction  to  bar  “claims  that 
were  or  could  have  been  part  of  an  adversary  proceeding 
by  [the  Tronox  debtors]  against  [New]  Kerr‐McGee.”  Id. 




                                 17 
 
Judge  Forrest  then  concluded  that  the  claims  the  Avoca 
Plaintiffs currently allege in state court fall squarely within 
that definition.  
       Specifically, she reasoned that (a) the Avoca Plaintiffs 
could  not  assert  any  direct‐liability  claims  against  New 
Kerr‐McGee  for  conduct  during  the  Avoca  Plant’s 
operations  from  1956  to  1996,  since  New  Kerr‐McGee  did 
not  exist  until  2001,  and  (b)  the  Avoca  Plaintiffs  had  not 
asserted  any  direct‐liability  claims  against  New  Kerr‐
McGee  for  conduct  after  2001.  Thus,  the  only  claims  the 
Avoca  Plaintiffs  raised  were  indirect‐liability  claims  based 
on  alter‐ego/veil‐piercing  theories—attempts  to  impute  to 
New Kerr‐McGee the conduct of Old Kerr‐McGee and Kerr‐
McGee  Chemical.  Read  that  way,  the  District  Court  found 
that  the  Avoca  Plaintiffs’  claims  were  “generalized  to  all 
creditors  because  they  could  be  equally  asserted  (if  they 
were  not  barred  by  the  release)  by  any  creditor  of  the 
Tronox  debtor[s]  . . .  whose  claim  has  been  left  partially 
unsatisfied  by  recovery  efforts  from  the  Tronox  debtors 
themselves.”  Id.  at  53.  For  that  reason,  the  claims  were 
derivative and therefore property of the Tronox estate. Id. at 
54. Concluding that the term “Trust Derivative Claims,” as 
defined  in  the  Injunction,  was  coextensive  with  the 
meaning of derivative claims in the bankruptcy context, the 
District  Court  held  that  the  Avoca  Plaintiffs’  claims  were 
barred by the Injunction. Id.  
        The  District  Court  finally  concluded  that  it  was 
within  its  discretion  and  power  to  enforce  the  Injunction, 
and  enforcement  served  the  interest  of  “preventing 
litigation  the  pursuit  of  which  is  violative  of  an  injunction 




                                 18 
 
previously  issued  by  this  Court.”  Id.  at  55.  In  rejecting  the 
Avoca  Plaintiffs’  request  for  the  opportunity  to  replead  in 
state court, the District Court noted that the Avoca Plaintiffs 
“had  ample  opportunity  to  work  out  their  theories  and 
present their strongest possible claims,” yet “have provided 
no  fact  that  would  save  their  claims.”  Id.  at  55‐56.  The 
District Court also noted concern that the Avoca Plaintiffs’ 
request to allow them to seek leave to amend in state court 
was “in all events gamesmanship.” Id. at 56. That view was 
“bolstered  by  the  recent  refusal  of  the  Avoca  Plaintiffs  to 
dismiss their claims against the Tronox debtors—parties as 
to  whom  they  have  no  credible  arguments  that  any  claim 
survives.” Id.  
        Thus, the District Court ordered the Avoca Plaintiffs 
to dismiss with prejudice the PA State Action within seven 
days  and  to  make  no  attempt  to  file  any  action  alleging 
similar  claims  against  New  Kerr‐McGee  or  any  Tronox 
debtor  in  any  other  forum.  Id.  Although  New  Kerr‐McGee 
had initially sought an order to show cause why the Avoca 
Plaintiffs and their counsel should not be held in contempt 
for violating the Injunction, the District Court deemed that 
request  abandoned  because,  in  part,  New  Kerr‐McGee  did 
not renew it in its reply brief or at oral argument. Id. at 38 
n.11.   
VI.    PROCEEDINGS IN THIS COURT  
      Three  days  prior  to  the  District  Court’s  deadline  for 
dismissal  of  the  PA  State  Action,  the  Avoca  Plaintiffs 
moved for an emergency stay in this Court. In its opposing 
papers,  New  Kerr‐McGee  did  not  move  to  dismiss,  but 




                                  19 
 
argued that the Avoca Plaintiffs were unlikely to prevail on 
the  merits  of  the  appeal  because  we  lack  appellate 
jurisdiction.  A judge of this Court granted a temporary stay 
pending conclusive disposition of the emergency motion by 
a motions  panel, and directed  the Avoca  Plaintiffs  to  file a 
reply  to  New  Kerr‐McGee’s  jurisdictional  argument.  After 
the  Avoca  Plaintiffs  filed  a  reply,  a  full  motions  panel 
granted the stay pending appeal, referring “the question of 
whether this Court has proper jurisdiction over this matter 
. . . to the merits panel.” 2d Cir. Dkt. 64 (order granting stay 
pending appeal).  

                          DISCUSSION 
       Although  New  Kerr‐McGee  has  yet  to  move  to 
dismiss, it continues to argue that there is no jurisdictional 
hook  for  this  appeal.    Federal  courts  at  all  levels  always 
begin  their  work  with  a  simple  question:  Has  Congress 
given us authority to hear and decide this matter? Statutory 
jurisdiction goes to the heart of a federal court’s power, and 
federal courts have an “independent obligation to consider 
the  presence  or  absence  of  subject  matter  jurisdiction  sua 
sponte.” Joseph v. Leavitt, 465 F.3d 87, 89 (2d Cir. 2006) (citing 
Travelers  Ins.  Co.  v.  Carpenter,  411  F.3d  323,  328  (2d  Cir. 
2005)).  We therefore must conduct a jurisdictional inquiry 
notwithstanding  New  Kerr‐McGee’s  curious  reluctance  to 
move to dismiss on jurisdictional grounds while continuing 
to  point  out  the  flimsiness  of  the  Avoca  Plaintiffs’ 
jurisdictional predicate. 
       There  are  a  couple  relevant  avenues  to  appellate 
jurisdiction  here:  28  U.S.C.  § 1291  (conferring  appellate 




                                 20 
 
jurisdiction over “final decisions” of district courts) and 28 
U.S.C.  § 1292  (conferring  appellate  jurisdiction  over,  inter 
alia,  orders  “granting,  continuing,  modifying,  refusing  or 
dissolving  injunctions,  or  refusing  to  dissolve  or  modify 
injunctions”).  New Kerr‐McGee argues that neither section 
confers  appellate  jurisdiction  over  post‐judgment  orders 
that  do  nothing  more  than  interpret  and  enforce  a  final 
injunction. It would be different, New Kerr‐McGee urges, if 
the District Court had found contempt, imposed sanctions, 
or  created  new  duties  under  the  Injunction.  Instead,  New 
Kerr‐McGee  asserts,  the  District  Court  merely  “reiterated 
the  plain  meaning  of  the  Injunction  and  gave  the  Avoca 
Plaintiffs a grace period to comply.” Appellees’ Br. 18.  
        The  Avoca  Plaintiffs  counter  that  we  have  § 1291 
jurisdiction  because  the  District  Court’s  order  “finally 
determines the rights of the Avoca Plaintiffs,” and “[t]here 
was nothing left to be determined.” Appellants’ Reply Br. 3‐
4.15  Even  if  the  order  fails  on  finality,  the  Avoca  Plaintiffs 
contend we still have jurisdiction under § 1292 because the 
District Court’s order modified the Injunction by expanding 
the definition of “Trust Derivative Claims” in the Injunction 

15  The  Avoca  Plaintiffs’  opening  brief  did  not  newly  address 
jurisdiction, but instead relied on their briefing in support of the 
stay  motion.  After  New  Kerr‐McGee  offered  additional 
jurisdictional  argument  in  its  merits  brief,  the  Avoca  Plaintiffs 
took  the  invitation  to  address  jurisdiction  in  their  merits  reply. 
Thus,  the  Avoca  Plaintiffs’  jurisdictional  arguments  are 
primarily  in  their  reply  briefs  (on  the  stay  motion  and  the 
merits).  




                                    21 
 
to mean “all derivative claims.”16 Appellants’ Reply Br. 7‐8 
(emphasis omitted).  
     New  Kerr‐McGee  has  it  right.  We  lack  jurisdiction 
because the order did not find contempt, issue sanctions, or 
modify the injunction.  
I.     THE  DISTRICT  COURT’S  ORDER  IS  NOT  “FINAL”  FOR 
       PURPOSES OF 28 U.S.C. § 1291 
        “It  is  a  well‐established  rule  of  appellate  jurisdiction 
that  ‘a  final  order  is  one  that  conclusively  determines  the 
rights of the parties to the litigation, leaving nothing for the 
district  court  to  do  but  execute  the  order.’”  Forschner  Grp., 
Inc.  v.  Arrow  Trading  Co.,  124  F.3d  402,  410  (2d  Cir.  1997) 
(quoting In re Fugazy Express, Inc., 982 F.2d 769, 775 (2d Cir. 
1992)).  Generally,  orders  finding  a  party  in  contempt  but 

16  The  Avoca  Plaintiffs  also  assert  jurisdiction  under  28  U.S.C. 
§ 158(d),  which  gives  courts  of  appeals  jurisdiction  over,  as 
relevant  here,  “final  decisions,  judgments,  orders,  and  decrees” 
by  district  courts  reviewing  bankruptcy  court  orders.  Section 
158(d)  is  inapplicable  here.  This  appeal  is  not  from  an  order  of 
the District Court reviewing a bankruptcy court order. The two 
cases  that  the  Avoca  Plaintiffs  cite  for  the  proposition  that  the 
District  Court’s  order  is  appealable  under  § 158,  by  contrast, 
involved appeals from a district court’s approval of bankruptcy 
settlement  orders.  See  Appellants’  Stay  Reply  Br.  5  (citing  In  re 
Smart  World  Tech.,  LLC,  423  F.3d  166  (2d  Cir.  2005);  In  re 
Heiserman, 52 F. App’x 929 (9th Cir. 2002)).  The Avoca Plaintiffs 
could  have  appealed  the  District  Court’s  initial  approval  of  the 
Tronox  bankruptcy  settlement  under  § 158(d),  but  chose  not  to. 
Section 158(d) provides them no cover now. 




                                    22 
 
not imposing sanctions are not immediately appealable. See 
id.  (“[A]n  order  adjudging  a  party  in  contempt 
unaccompanied  by  sanctions  is  not  final  and  therefore  is 
not appealable.”).  
        Our decision in Wilder v. Bernstein, 49 F.3d 69 (2d Cir. 
1995), and the Eleventh Circuit’s decision in Thomas v. Blue 
Cross  &  Blue  Shield Ass’n,  594  F.3d 814 (11th  Cir. 2010),  are 
instructive.  In  both,  the  district  court  interpreted  the 
meaning of and directed compliance with its final order (a 
consent  decree  in  Wilder  and  an  anti‐suit  injunction  in 
Thomas),  but  did  not  find  contempt  or  impose  sanctions. 
Specifically,  in  Wilder,  the  plaintiffs  sued  New  York  City 
asserting  racial  discrimination  in  foster‐care  policies.  The 
parties  entered  into  a  consent  decree  in  which  the  City 
agreed  to  certain  changes  in  its  practices.  49  F.3d  at  70‐71. 
The  plaintiffs  later  sought  contempt  sanctions  against  the 
City  based  on  its  alleged  failure  to  comply.  The  district 
court did not find the City in contempt or impose sanctions, 
but directed it to take “all appropriate steps” to implement 
the consent decree. Id. at 71‐72 (quoting Wilder v. Bernstein, 
153  F.R.D.  524,  535  (S.D.N.Y.  1994)).  We  dismissed  the 
appeal  for  lack  of  jurisdiction,  ruling  that  because  “there 
ha[d]  not  been  a  finding  of  contempt,  much  less  an 
assessment  of  sanctions,  the  order  [was]  not  ‘final.’”  Id.  at 
72  (citing  Dove  v.  Atl.  Capital  Corp.,  963  F.2d  15,  17‐18  (2d 
Cir.  1992)).  The  Eleventh  Circuit  did  the  same  in  Thomas, 
raising  the  issue  of  jurisdiction  sua  sponte  and  concluding 
that  the  district  court’s  order  directing  the  plaintiff  to 
withdraw  his  breach‐of‐contract  complaint  within  twenty 
days  was  not  final  under  § 1291,  did  not  fall  within  the 




                                  23 
 
collateral  order  doctrine,17  and  did  not  grant  or  modify  an 
injunction under § 1292(a)(1). See Thomas, 594 F.3d at 818‐20.   
       Here,  as  in  Wilder,  the  District  Court’s  order  was 
issued  in  the  context  of  a  pending  contempt  motion  but 
made  no  contempt  finding,  “much  less  an  assessment  of 
sanctions.”  See  Wilder,  49  F.3d  at  72.  Therefore,  it  is  not 
“final”  as  contemplated  by  § 1291.  The  District  Court 
proceedings concerning compliance with the Injunction will 
not reach final adjudication until such time as the contempt 
issue is fully resolved. For present purposes, that will occur 
if the Avoca Plaintiffs refuse to comply and are sanctioned.  
       The  only  potential,  yet  ultimately  inconsequential, 
distinction that the Avoca Plaintiffs raise between this case 
and  Wilder  and  Thomas  is  that  New  Kerr‐McGee  somehow 
“abandoned”  its  request  for  a  contempt  finding  or 
sanctions.  Appellants’  Stay  Reply  Br.  4  (citing  In  re  Tronox 

17  The  Avoca  Plaintiffs  do  not  argue  that  the  District  Court’s 
order falls within the small class of decisions excepted from the 
final‐judgment rule under the collateral order doctrine, for good 
reason. The order is at the heart of the merits of the proceedings 
and  therefore  not  collateral.  Moreover,  the  order  is  not 
effectively unreviewable on appeal from a final judgment; if the 
Avoca  Plaintiffs  refuse  to  dismiss  the  PA  State  Action  and  the 
District  Court  finds  contempt  or  imposes  sanctions,  the  Avoca 
Plaintiffs can appeal from that ruling. We note that because our 
jurisdictional  analysis  under  28  U.S.C.  § 1292  requires  an 
analysis of the merits of the District Court’s interpretation of the 
Injunction,  a  subsequent  appeal  would  have  to  overcome  any 
preclusive effects of this opinion.  




                                  24 
 
Inc.,  549  B.R.  at  38  n.11).  In  Thomas,  they  claim,  the  order 
was  not  final  because  “it  [did]  not  dispose  of  all  of  the 
issues  raised  in  the  motion.  . . .  The  order  expressly 
contemplated  further  action  in  the  event  that  [the  plaintiff] 
failed  to  withdraw  his  claim  within  20  days.  It  stated  . . . 
‘the  contempt motion  shall  be  revisited  by  this Court.’”  Id. 
(quoting  Thomas,  594  F.3d  at  819).  By  contrast,  here,  the 
Avoca  Plaintiffs  argue,  “the  present  Order  expressly 
contemplates  that  it  has  finally  adjudicated  the  Avoca 
Plaintiffs’  rights,  and  that  the  motion  is  now  finally 
‘closed.’”  Id.  (footnote  omitted).  Thus,  they  claim  that 
“[a]ny notion of contempt proceedings, as stated, was then 
off the table, ‘abandoned.’” Id.  
      The  Avoca  Plaintiffs  miss  the  point.  The  District 
Court’s  order  did  two  things,  and  two  things  only:  (1)  it 
interpreted the Injunction and Settlement Agreement to bar 
the  Avoca  Plaintiffs’  state‐court  claims,  and  (2)  it  directed 
them  to  dismiss  the  state  action—i.e.,  it  enforced  the 
Injunction  and  Settlement  Agreement  by  directing 
compliance therewith. There is nothing more final about the 
order here than the orders in Wilder and Thomas.  
       This  result  also  makes  good  sense  in  light  of  “the 
historic federal policy against piecemeal appeals.” See Sears, 
Roebuck  &  Co.  v.  Mackey,  351  U.S.  427,  438  (1956).  If  § 1291 
required us  to entertain  appeals  every  time a district  court 
interpreted  or  issued  an  order  enforcing  a  final  injunction 
without more, we would risk being “besieged by successive 
appeals in injunctive proceedings.” Ass’n of Cmty. Orgs. for 
Reform Now (ACORN) v. Ill. State Bd. of Elections, 75 F.3d 304, 
306  (7th  Cir.  1996).    Even  more,  § 1292(a)(1)—which 




                                  25 
 
provides for immediate appeal of certain injunction‐related 
orders,  but  not  interpretive  or  enforcement  orders—would 
be rendered, at least partially, superfluous.  
II.     THE  DISTRICT  COURT’S  ORDER  IS  NOT  APPEALABLE 
        UNDER 28 U.S.C. § 1292(A)(1)  

      Section  1292(a)(1)  allows  interlocutory  appeals  from 
orders  “granting,  continuing,  modifying,  refusing  or 
dissolving  injunctions,  or  refusing  to  dissolve  or  modify 
injunctions.”  28  U.S.C.  § 1292(a)(1).  The  parties  agree  that 
the only relevant consideration here is whether the District 
Court’s  order  somehow  modified  the  Injunction.18  Though 

18 The Avoca Plaintiffs also argue briefly that the District Court’s 
order  does  not  merely  interpret  the  Injunction,  but  “continues” 
it.  They  are  wrong.  “An  order  that  continu[es]  an  injunction  is 
one  that  extends  the  duration  of  the  injunction,  that  is,  one 
entered  in  circumstances  where,  without  such  order,  the 
injunction  would  stand  dissolved  by  lapse  of  the  time  fixed  in 
the  original  order.”  In  re  Fugazy  Express,  982  F.2d  at  777 
(alteration  in  original)  (citations  and  internal  quotation  marks 
omitted).  Here,  the  Injunction  is  permanent.  Moreover,  if  an 
order  enforcing  an  injunction  were  held  to  be  continuing  the 
injunction, any post‐judgment order that fell short of terminating 
an injunction would qualify to trigger § 1292(a). That cannot be. 
The  cases  cited  by  the  Avoca  Plaintiffs  on  this  point  are 
distinguishable.  Appellants’  Stay  Reply  Br.  8.  One  deals  with  a 
preliminary,  as  opposed  to  permanent,  injunction.  See  Adams‐
Lundy v. Ass’n of Prof’l Flight Attendants, 792 F.2d 1368, 1370 (5th 
Cir.  1986).  The  other  involves  a  refusal  to  modify  a  consent 
decree to protect plaintiffs from irreparable injury. Ho ex rel. Ho 
v.  S.F.  Unified  Sch.  Dist.,  147  F.3d  854,  860  (9th  Cir.  1998).  Thus, 




                                      26 
 
the  order  did  not  purport  to  modify  the  Injunction,  we  do 
not simply take the District Court’s word for it.  Rather, we 
look to whether the order was, in  fact, merely interpretive, 
and  did  “not  change  the  meaning  of—that  is,  modify—the   
. . . [I]njunction.”  ACORN, 75 F.3d at 306.  To determine if 
the Injunction has been modified, we have to understand if 
the  District  Court  extended  the  Injunction  beyond  its 
original  reach.  That  is,  if  Judge  Forrest  properly  construed 
the  Injunction  to  bar  the  Avoca  Plaintiffs’  claims,  she  did 
not  modify  it;  but  if  she  erred  in  her  construction,  she  did 
modify it. See Wilder, 49 F.3d at 72. 
        In  distinguishing  interpretation  from  modification, 
Wilder tells us to apply de novo review.  See id. (citing United 
States v. O’Rourke, 943 F.2d 180, 186 (2d Cir. 1991)); see also 
EEOC  v.  Local  40,  Int’l  Ass’n  of  Bridge,  Structural  & 
Ornamental  Iron  Workers,  76  F.3d  76,  79  n.2  (2d  Cir.  1996) 
(citing  Wilder  while  noting  that  “we  must  at  least  look 
through  the  door”  to  the  merits  “to  see  if  we  should  open 
it”  (internal  quotation  marks  omitted)).      It  is  unclear, 
however, how searching that review should be.  A plurality 
of  our  sister  circuits  have  acknowledged  that  while  “the 
scope  of  the  injunction  is  to  be  determined  by  the 
independent  judgment  of  [Courts  of  Appeals],”  the 
reviewing  court  must  “approach  the  question  with  the 
purpose  of  fulfilling  the  statutory  goal  of  not  ‘letting 
piecemeal  appeals,  cloaked  in  the  guise  of  jurisdictional 


both  cases,  unlike  this  one,  involved  the  duration  of  less‐than‐
permanent injunctions.  




                                   27 
 
inquiries, come in through the back door.’”  United States v. 
Philip  Morris  USA  Inc.,  686  F.3d  839,  844  (D.C.  Cir.  2012) 
(quoting Birmingham Fire Fighters Ass’n 117 v. Jefferson Cty., 
280  F.3d  1289,  1293  (11th  Cir.  2002)).    Those  courts—
including the Seventh, Tenth, Eleventh, and D.C. Circuits—
look  to  whether  the  district  court’s  order  constitutes  an 
obvious  misinterpretation  of  the  injunction.19    Counseling 
against  too  searching  of  a  merits  inquiry  at  the 
jurisdictional  stage,  those  circuits  have  voiced  similar 
concerns  that  “[t]o  plunge  into  the  details  would  collapse 
the  jurisdictional  inquiry  into  a  decision  on  the  merits, 
19  See  Philip  Morris,  686  F.3d  at  845  (adopting  the  circumscribed 
approach  of  the  other  circuits);  Pimentel  &  Sons  Guitar  Makers, 
Inc.  v.  Pimentel,  477  F.3d  1151,  1154‐55  (10th  Cir.  2007) 
(explaining that it does not “analyze the injunction and the order 
in  detail”  because  only  “gross  or  blatant  misinterpretation[s]  of 
the  original  injunction”  amount  to  modifications  under                 
§ 1292(a)(1) (internal quotation marks omitted)); Birmingham Fire 
Fighters, 280 F.3d at 1292; Gautreaux v. Chi. Hous. Auth., 178 F.3d 
951,  957‐58  (7th  Cir.  1999)  (explaining  that  only  “obvious 
misinterpretation[s]”  are  sufficient  to  “trigger  appellate 
jurisdiction  under  §  1292(a)(1),”  and  rejecting  defendant’s 
request  for  “an  all‐out  inquiry  into  the  merits”  of  the  at‐issue 
order  because  “such  an  analysis  would  aim  to  uncover  subtle 
rather  than  blatant  misinterpretations  and  is  therefore  too 
searching  for  a  preliminary  jurisdictional  inquiry”);  accord 
Southern Ute Indian Tribe v. Leavitt, 564 F.3d 1198, 1209 (10th Cir. 
2009)  (noting  that  “the  benchmark  for  when  an  order  modifies 
an injunction is a high one,” and that the “detailed analysis . . . 
requested  by  the  [appealing  party]  is  inconsistent  with  [the 
Pimentel] standard of review”).   




                                28 
 
thwarting  the  purpose  of  §  1292(a)(1).”    Birmingham  Fire 
Fighters, 280 F.3d at 1293.   
       Although  we  have  never  expressly  adopted  the 
limited approach, we have endorsed it by summary order.   
Scipar, Inc. v. Simses, 354 F. App’x 560, 562‐63 (2d Cir. 2009) 
(citing  Wilder  and  the  decisions  of  the  Seventh,  Tenth,  and 
Eleventh  Circuits).    Such  an  approach  makes  sense,  and  is 
consistent  with  our  case  law,  when  evaluating  the  district 
court’s interpretation of its own order—that is, reviewing a 
district  court’s  determination  of  what  it  meant  when  it 
employed language that is later subject to question.  See In 
re Bernard L. Madoff Inv. Sec. LLC (“Madoff”), 740 F.3d 81, 87 
n.7 (2d Cir. 2014)  (stating that a court’s interpretation of its 
own  injunction  “warrants  customary  appellate  deference”) 
(quoting Casse v. Key Bank Nat’l Ass’n (In re Casse), 198 F.3d 
327, 333 (2d Cir. 1999))); Truskoski v. ESPN, Inc., 60 F.3d 74, 
77  (2d  Cir.  1995)  (per  curiam)  (reviewing  with  great 
deference  a  court’s  interpretation  of  its  own  order).    But 
when, as here, the language the district court is interpreting 
is tied to a term defined by law (e.g., “derivative claims” as 
used in the bankruptcy context), the court’s conclusion is a 
legal  one  and  is  reviewed  de  novo.    See  In  re  DeTrano,  326 
F.3d  319,  321  (2d  Cir.  2003)  (noting  that  in  a  typical 
bankruptcy  appeal  under  §  158(d),  “[t]he  bankruptcy 
court’s findings of fact are reviewed for clear error, and its 
conclusions of law are reviewed de novo.”). 
        To  be  clear,  to  the  extent  the  District  Court 
interpreted  “Trust  Derivative  Claims”  to  mean  all 
derivative  claims  within  a  bankruptcy  court’s  jurisdiction, 
its  interpretation  is  entitled  to  deference  and  will  not 




                                 29 
 
constitute  a  modification  unless  it  is  an  obvious  or  blatant 
misinterpretation.    See,  e.g.,  Birmingham  Fire  Fighters,  280 
F.3d  at  1293.    However,  we  review  de  novo  the  District 
Court’s  conclusion  that  the  Avoca  Plaintiffs’  claims  are  in 
fact  derivative  claims  within  a  bankruptcy  court’s 
jurisdiction.20    The  merits  of  New  Kerr‐McGee’s 
enforcement claims are therefore unavoidably linked to the 
jurisdictional  question.  The  result  turns  on  whether  the 
Avoca Plaintiffs’ claims are in fact “derivative” as that term 
is used in the bankruptcy context—i.e., whether the claims 
are  property  of  the  estate—and  whether  the  District  Court 
obviously  or  blatantly  misinterpreted  the  Injunction’s 
definition of “Trust Derivative Claims.”  
       A.      All  of  the  Avoca  Plaintiffs’  Claims  Are 
               “Derivative” Claims—i.e., Estate Property 
             i.        The Law on Derivative Claims 
     When,  as  here,  a  company  files  for  bankruptcy,  the 
automatic‐stay provision of the Bankruptcy Code, 11 U.S.C. 

20  The  nature  of  the  Injunction  and  the  district  court’s  dual 
analysis  of  both  the  language  of  the  Injunction  (for  which  its 
views  deserve  deference)  and  the  relationship  of  that  language 
to legal standards (which present clear issues of law reviewed by 
us  in  the  normal  course)  present  an  interesting  twist  to  the 
jurisdictional inquiry but should not be seen as an invitation for 
“piecemeal  appeals[]  cloaked  in  the  guise  of  jurisdictional 
inquiries,  [to]  come  in  through  the  back  door.”    Id.  at  1293.  
Injunctions  tied  to  the  factual  circumstances  of  the  parties  that 
do  not  employ  a  legal  principle  to  measure  their  scope  will  fall 
under the more deferential standard of review noted above. 




                                    30 
 
§ 362,  operates  to  prevent  certain  creditors  from 
“pursu[ing]  their  own  remedies  against  the  debtor’s 
property.” St. Paul Fire & Marine Ins. Co. v. PepsiCo, Inc. (“St. 
Paul”),  884  F.2d  688,  701  (2d  Cir.  1989).  Congress’s  intent 
was  “to  protect  all  creditors  by  making  the  trustee  the 
proper person to assert claims against the debtor.” Id. “This 
reasoning  extends  to  common  claims  against  the  debtor’s 
alter ego or others who have misused the debtor’s property 
in  some  fashion.”  Id.  While  bankruptcy  courts  generally 
have  limited  authority  to  release  a  non‐debtor’s 
independent  claims,  so‐called  “derivative  claims”—i.e., 
claims  “based  on  rights  ‘derivative’  of,  or  ‘derived’  from, 
the debtor’s”—typically constitute “property of the estate.” 
Madoff,  740  F.3d at 88.  In  other  words, “when  creditors  . . . 
have  a  claim  for  injury  that  is  particularized  as  to  them, 
they  are  exclusively  entitled  to  pursue  that  claim,  and  the 
bankruptcy  trustee  is  precluded  from  doing  so.”  Hirsch  v. 
Arthur Andersen & Co., 72 F.3d 1085, 1093 (2d Cir. 1995).   
       “Derivative  claims”  in  the  bankruptcy  context  are 
those  that  “‘arise[]  from  harm  done  to  the  estate’  and  that 
‘seek  []  relief  against  third  parties  that  pushed  the  debtor 
into  bankruptcy.’”  Madoff,  740  F.3d  at  89  (alterations  in 
original)  (quoting  Picard  v.  JPMorgan  Chase  &  Co.  (In  re 
Bernard  L.  Madoff  Inv.  Sec.  LLC)  (“JPMorgan”),  721  F.3d  54, 
70 (2d Cir. 2013)). In distinguishing derivative claims from 
particularized  claims  exclusive  to  individual  creditors, 
labels  are  not  conclusive,  since  plaintiffs  often  try,  but  are 
not  permitted,  to  plead  around  a  bankruptcy.  See  id.  at 91‐
92.  In  other  words,  we  are  wary  of  putting  form  over 
substance.    See  id.  at  89,  91‐92.  Thus,  we  “inquire  into  the 




                                  31 
 
factual origins of the injury and, more importantly, into the 
nature  of  the  legal  claims  asserted.”  Id.  at  89  (citing  Johns‐
Manville  Corp.  v.  Chubb  Indem.  Ins.  Co.  (In  re  Johns‐Manville 
Corp.) (“Manville III”), 517 F.3d 52, 67 (2d Cir. 2008), rev’d on 
other grounds sub nom. Travelers Indem. Co. v. Bailey, 557 U.S. 
137  (2009)).  If  the  claim  “is  a  general  one,  with  no 
particularized injury arising from it, and if that claim could 
be brought by any creditor of the debtor, the trustee is the 
proper  person  to  assert  the  claim,  and  the  creditors  are 
bound by the outcome of the trustee’s action.” St. Paul, 884 
F.2d  at  701.  Whereas  a  derivative  injury  “is  based  upon  ‘a 
secondary effect from harm done to [the debtor],’ an injury 
is said to be ‘particularized’ when it can be ‘directly traced 
to  [the  third  party’s]  conduct.’”  Madoff,  740  F.3d  at  89 
(alterations  in  original)  (quoting  St.  Paul,  884  F.2d  at  704). 
Non‐derivative  claims  are  personal  to  the  individual 
creditor and of no interest to the others.   
      As  difficult  a  task  as  it  may  be  to  distinguish 
derivative  from  non‐derivative  claims,  our  prior 
decisions—namely,  St.  Paul,  Manville  III,  JPMorgan,  and 
Madoff, each employed by the District Court—and the Third 
Circuit’s  divided‐panel  decision  in  In  re  Emoral,  Inc. 
(“Emoral”), 740 F.3d 875 (3d Cir. 2014), have done much of 
the  legwork.  Those  cases  and  general  principles  of 
bankruptcy  law  persuade  us  that  the  Avoca  Plaintiffs’ 
claims  against  New  Kerr‐McGee  are  generic,  derivative 
claims.  
      St.  Paul.  In  St.  Paul,  PepsiCo  sued  Banner,  the 
corporate  parent  of  the  debtor,  for  claims  PepsiCo  had 
against the debtor, claiming that Banner had stripped away 




                                  32 
 
the assets of its alter ego subsidiary, the debtor.21 884 F.2d at 
692.  PepsiCo  argued  that  its  claim  was  particularized, 
emphasizing its individualized harm suffered at the hands 
of  the  debtor.  Id.  at  703‐04.  We  determined  that  PepsiCo’s 
harm stemmed from its original relationship to the debtor, 
not  Banner.  Id.  at  704.  But  that  harm—the  failure  to  honor 
contractual  obligations—was  not  the  harm  for  which 
PepsiCo  sought  redress  against  Banner.  See  id.  Instead, 
PepsiCo “alleged a secondary effect from harm done to [the 
debtor]”  by  Banner—removing  assets  from  the  debtor  that 
would  have  allowed  it  to  meets  its  obligations  to  PepsiCo 
and  other  creditors.  Id.  Thus,  we  held  the  proper  remedy 
for any harm caused by Banner to the debtor, and in turn all 
of  its  creditors,  was  “for  the  trustee  to  bring  an  alter  ego 
claim  as  property  of  the  estate,  . . .  or  to  bring  an  action 
alleging  preferential  or  fraudulent  transfer  of  assets  to 
Banner.” Id.  
       Manville  III.  To  understand  Manville  III,  one  must 
appreciate  the  context  in  which  it  was  decided.  The 
bankruptcy of the Johns‐Manville Corporation (“Manville”) 
produced  a  number  of  cases  in  this  Court.  In  one  of  those 
cases,  a  distributor  of  Manville’s  products,  alleging  that  it 
was  a  coinsured  under  Manville’s  insurance  policies, 
challenged  the  bankruptcy  court’s  authority  to  enter  an 

  Like Delaware corporate law (which New Kerr‐McGee argues 
21

applies to the case before us) and Pennsylvania law (which the 
Avoca Plaintiffs argue applies to the case before us), see infra at 
36, Ohio law allowed a subsidiary to pierce its own veil, see St. 
Paul, 884 F.2d at 695.  




                                  33 
 
injunction  barring  what  the  distributor  argued  were 
independent  contract‐based  claims  against  the  insurer. 
MacArthur  Co.  v.  Johns‐Manville  Corp.  (In  re  Johns‐Manville 
Corp.) (“Manville I”), 837 F.2d 89 (2d Cir. 1988). We rejected 
the  distributor’s  characterization,  holding  that  the 
distributor’s  claims,  whether  sounding  in  tort  or  contract, 
were  “derivative”  of  Manville’s  because  they  sought 
recovery  “out  of  the  proceeds  of  Manville’s  insurance 
policies on the basis of Manville’s conduct.” Id. at 92‐93.  
       Manville III was a very different case from Manville I. 
There,  asbestos  victims  sued  the  same  insurer,  but  the 
allegations were that the insurer had tortiously “influenced 
Manville’s  purported  failure  to  disclose  its  knowledge  of 
asbestos hazards.” Manville III, 517 F.3d at 58.22 Contrasting 
those claims with the ones in Manville I, we held the claims 
were  non‐derivative  because  they  sought  to  recover  for 
harms done directly to plaintiffs by the insurer through the 
insurer’s  own  wrongdoing,  not  for  some  wrongdoing  that 
affected the estate. See id. at 68.  

22  The  Supreme  Court  reversed  Manville  III  in  part  on  narrow 
procedural  grounds  that  did  not  upend  our  ruling  that  a 
bankruptcy court is without jurisdiction to enjoin claims against 
nondebtors  that  are  not  derivative  of  the  debtor’s  wrongdoing. 
Travelers  Indem.,  557  U.S.  at  155.  Indeed,  we  affirmed  the 
jurisdictional analysis from Manville III in Johns‐Manville Corp. v. 
Chubb Indem. Ins. Co. (In re Johns‐Manville Corp.) (“Manville IV”), 
600  F.3d  135,  152  (2d  Cir.  2010).  Accord  Madoff,  740  F.3d  at  90 
n.10.  
 




                                    34 
 
      We  also  now  have  the  benefit  of  two  recent  cases 
applying the distinction drawn in Manville III.  
       JPMorgan. In JPMorgan, we held that the liquidation 
trustee  for  the  estate  of  Bernard  L.  Madoff  Investment 
Securities  LLC  (“BLMIS”)  lacked  standing  to  bring  claims 
“on  behalf  of  thousands  of  customers  against  third‐party 
financial  institutions  for  their  handling  of  individual 
investments  made  on  various  dates  in  varying  amounts” 
from BLMIS accounts. 721 F.3d at 71. As with the claims in 
Manville  III,  we  determined  that  the  trustee’s  claims—
because  they  alleged  that  the  third‐party  financial 
institutions  independently  cause  particularized  harm  to 
individual  creditors—were  owned  by  the  customers,  and 
were therefore not derivative. Id. 
       Madoff.  Most  recently,  in  Madoff,  we  considered 
whether  claims  by  a  creditor  against  a  non‐debtor  were 
derivative  of  claims  asserted  and  settled  by  the  BLMIS 
trustee and therefore barred by the injunction that served as 
the  model  for  the  Injunction  here.  The  trustee  in  Madoff 
asserted  in  an  adversary  proceeding  claims  for  fraudulent 
transfer,  avoidable  preferences,  and  turnover  against 
alleged  Madoff  co‐conspirator  Jeffrey  Picower  and  other 
defendants, based on their alleged improper withdrawals of 
more  than  $6.7  billion  from  BLMIS.  Madoff,  740  F.3d  at  85. 
During  the  pendency  of  settlement  negotiations,  BLMIS 
customers  (creditors  of  the  BLMIS  estate)  named  the  same 
defendants in a class action in district court alleging, among 
other  things,  civil  conspiracy  and  conversion  based  on 
similar  allegations.  Id.  The  bankruptcy  proceeding 
thereafter settled. In confirming the settlement and issuing 




                                35 
 
an injunction against duplicative and derivative claims, the 
district court ruled that the class‐action claims were barred. 
Id. at 87. 
       On  appeal,  we  agreed.  Id.  at  96.  We  were  not 
persuaded  by  the  fact  that  the  plaintiffs  alleged  different 
causes  of  action  than  had  the  trustee.  There,  as  here,  the 
plaintiffs  did  not  allege  that  the  defendants  took  any 
“particularized”  action  aimed  at  them.  Id.  at  93.  Instead, 
they  sought  to  plead  around  an  injunction  by  focusing  on 
the nature of the relief sought. See id. We looked beyond the 
plaintiffs’  labels,  and  determined  that  the  claims  derived 
from  the  estate  because  the  “alleged  injuries  [were] 
inseparable from, and predicated upon, a legal injury to the 
estate.”  Id.  at  92.  We  contrasted  the  claims  with  those  in 
Manville  III  and  JPMorgan,  and  likened  them  to  claims 
alleged in Manville I.23 Id. at 90. The specific damages BLMIS 
customers  sought  from  Picower  and  his  codefendants—
namely,  losses  and  taxes—were  not  “recoverable  in  an 
avoidance  action  under  the  Bankruptcy  Code.”  Id.  at  93 
(citing  11  U.S.C.  § 550(a)  (“[T]he  trustee  may  recover,  for 
the benefit of the estate, the property transferred, or . . . the 
value  of  such  property  . . .  .”)).  Nonetheless,  we  held  that 
the  damages  suffered  by  all  BLMIS  customers  “still 
remain[ed]  mere  secondary  harms  flowing  from  the 

   We  did,  however,  allow  plaintiffs  to  amend  their  complaints 
23

because  there  was  a  conceivable  particularized  conspiracy  that 
the  trustee  could  not  bring.  See  id.  at  94.  As  we  later  explain, 
there was good reason to do so there, but not here.  
 




                                    36 
 
Picower  defendants’  fraudulent  withdrawals  and  the 
resulting depletion of BLMIS funds.” Id.  
       In  all  but  St.  Paul,  the  claims  at  issue  were  against 
third  parties  where  the  debtors  had  contractual  relations 
with,  but  were  corporately  separate  from,  those  third 
parties.  Here,  by  contrast,  the  corporate  relationship 
between New Kerr‐McGee and the Tronox debtors presents 
a new wrinkle. And that is where Emoral helps. 
       Emoral. Emoral, similar to the case here, arose in the 
context of a motion to enforce a court order approving the 
settlement  of  a  claim  for  fraudulent  transfer.    740  F.3d  at 
877.  The  case  involved  a  prepetition  sale  of  assets  by 
Emoral, a company that manufactured diacetyl, a chemical 
used  in  food  flavoring  that  was  the  subject  of  many  toxic‐
tort  suits.  See  id.  After  Emoral  filed  for  bankruptcy,  the 
trustee  brought  an  adversary  proceeding  against  Aaroma, 
the  buyer  of  Emoral’s  assets,  alleging  that  the  prepetition 
sale  constituted  a  fraudulent  transfer.  See  id.  The  parties 
reached  a  settlement  and,  like  here,  the  trustee  agreed  to 
release  Aaroma  from  any  claims  that  were  property  of  the 
Emoral estate. See id. At the hearing on the propriety of the 
settlement,  however,  the  Diacetyl  plaintiffs  (with  the 
agreement of a representative of the trustee) challenged the 
release,  arguing  that  any  successor‐liability  claims  against 
Aaroma  did  not  belong  to  the  Emoral  estate,  and  that  the 
trustee was therefore without authority to release them. See 
id.  The  plaintiffs  thereafter  sued  Aaroma  arguing  for 
successor  liability,  relying  on  the  trustee’s  arguments  that 
the  claims  were  outside  the  estate.  See  id.  The  bankruptcy 
court  agreed,  the  district  court  reversed  and  remanded  to 




                                 37 
 
the  bankruptcy  court,  and  the  Third  Circuit  affirmed  the 
district court’s order. See id. at 878. 
        The Third Circuit majority framed the issue (in terms 
that  could  be  used  nearly  verbatim  here)  as  one  that 
“require[d] [it] to determine whether personal injury causes 
of  action  arising  from  the  alleged  wrongful  conduct  of  a 
debtor  corporation,  asserted  against  a  third‐party  non‐
debtor  corporation  on  a  ‘mere  continuation’  theory  of 
successor  liability  under  state  law,  are  properly 
characterized  as  ‘generalized  claims’  constituting  property 
of the bankruptcy estate.” Id. at 876.  
        The  court  answered  that  question  in  the  affirmative. 
Id. at 882. The majority relied on our explication in St. Paul 
that,  in  analyzing  “common  claims  against  the  debtor’s 
alter ego or others who have misused the debtor’s property 
in  some  fashion,”  if  a  claim  is  “a  general  one,  with  no 
particularized injury arising from it, and if that claim could 
be brought by any creditor of the debtor, the trustee is the 
proper  person  to  assert  the  claim,  and  the  creditors  are 
bound  by  the  outcome  of  the  trustee’s  action.”  Id.  at  879 
(quoting St. Paul, 884 F.2d at 701). In the majority’s eyes, the 
plaintiffs  “fail[ed]  to  demonstrate  how  any  of  the  factual 
allegations that would establish their cause of action based 
on  successor  liability  are  unique  to  them  as  compared  to 
other  creditors  of  Emoral,”  or  “how  recovery  on  their 
successor  liability  cause  of  action  would  not  benefit  all 
creditors  of  Emoral  given  that  Aaroma,  as  a  mere 
continuation  of  Emoral,  would  succeed  to  all  of  Emoral’s 
liabilities.”  Id.  at  880.  Thus,  the  majority  held  that  the 
plaintiffs’      claim      was      “general”     rather     than 




                                38 
 
“individualized,”  and  therefore  part  of  the  bankruptcy 
estate. Id. The court emphasized that the “[p]laintiffs’ cause 
of action against Aaroma would be based on facts generally 
available  to  any  creditor,  and  recovery  would  serve  to 
increase  the  pool  of  assets  available  to  all  creditors.”  Id.  at 
881.  
        In dissent, Judge Cowen focused on the nature of the 
initial toxic‐tort injury: 
           Because  the  Diacetyl  Plaintiffs’  [claims] 
           against Aaroma “could [not] be brought by 
           any creditor of the debtor,” they constitute 
           individualized  claims  belonging  to  the 
           Diacetyl  Plaintiffs  themselves—and  not  to 
           the  debtor  or  the  bankruptcy  estate. 
           Initially,  it  is  uncontested  that  the 
           underlying  personal  injury  claims  against 
           Emoral  are  individualized  in  nature.  In 
           fact,  personal  injury  and  product  liability 
           causes  of  action  under  state  law  represent 
           quintessential          examples         of      an 
           individualized  claim,  i.e.,  “a  ‘personal’ 
           [claim  that  is]  a  legal  or  equitable  interest 
           only of the creditor.” 
Id.  at 883 (second  and  third  alteration  in  original)  (quoting 
Bd.  of  Trs.  of  Teamsters  Local  863  Pension  Fund  v.  Foodtown, 
Inc.,  296  F.3d  164,  170  (3d  Cir.  2002)).    In  Judge  Cowen’s 
view, the majority’s approach missed the point—the critical 
question for him was whether the plaintiffs were suing for 
themselves  or  for  the  benefit  of  all,  the  former  being 




                                   39 
 
individual property and the latter being estate property.  Id. 
at 885‐86 & n.1.  
         As did the Emoral majority opinion, we disagree with 
the dissenting opinion’s focus on the nature of the toxic‐tort 
injury.    That  the  plaintiffs  in  Emoral  had  an  underlying 
harm specific to them did not put the claims automatically 
outside the estate. Indeed, every creditor in bankruptcy has 
an  individual  claim  (set  forth  in  a  proof  of  claim)  against 
the  debtor,  whether  it  be  in  tort  (as  here),  contract,  or 
otherwise.  But  often  there  are  claims  against  third  parties 
that  wrongfully  deplete  the  debtor’s  assets.  Individual 
creditors  may  wish  to  bring  claims  against  those  third 
parties to seek compensation for harms done to them by the 
debtor  and  secondary  harms  done  to  them  by  the  third 
parties  in  wrongfully  diverting  assets  of  the  debtor  that 
would be used to pay the claims of the individual creditor. 
The fact that an individual creditor may seek to do so does 
not make those secondary claims particular to the creditor, 
for  it  overlooks  the  obvious:  Every  creditor  has  a  similar 
claim for the diversion of assets of the debtor’s estate. Those 
claims  are  general—they  are  not  tied  to  the  harm  done  to 
the creditor by the debtor, but rather are based on an injury 
to  the  debtor’s  estate  that  creates  a  secondary  harm  to  all 
creditors regardless of the nature of their underlying claim 
against the debtor.24  

  Perhaps it would be a different matter if state law recognized a 
24

difference in successor liability between tort and contract claims.  
But,  in  any  event,  the  parties  have  not  raised  the  issue  and  we 
need not decide it. 




                                    40 
 
        The  plaintiffs  in  Emoral  would  have  courts  allow  an 
individual creditor to sue third‐party successors of debtors 
for  claims  that  are  truly  aimed  at  recovering  estate  assets. 
The exact same claim advanced by the trustee on behalf of 
the estate would be a win for all creditors of the estate, but 
a  win  by  a  single  creditor  would  be  a  win  by  one  to  the 
detriment of the others.  That “is precisely the sort of result 
the Bankruptcy Code exists to forestall, by placing exclusive 
standing  over  estate  claims  in  the  bankruptcy  trustee  or 
plan  administrator.”  In  re  Coudert  Bros.  LLP,  No.  11‐2785, 
2012 WL 1267827, at *6 (S.D.N.Y. Apr. 12, 2012). The Avoca 
Plaintiffs ask the same of us, and we will not allow it.  
            ii.       The  Avoca  Plaintiffs’  Claims  Are 
                      Derivative 
       As an initial matter, it is undisputed that under either 
Pennsylvania  or  Delaware  law  the  Adversary  Proceeding 
could  have  included  indirect‐liability  claims—based  on 
imputation  theories  such  as  alter  ego  or  veil  piercing—to 
the  extent  the  claims  qualify  as  “general.”25  Accord  In  re 
Apler  Holdings  USA,  Inc.,  398  B.R.  736,  759  (S.D.N.Y.  2008) 
(“[U]nder  Delaware  law,  a  trustee  possesses  standing  to 
bring—and by logical extension, settle and release—an alter 
ego  claim  on  behalf  of  a  creditor  of  the  debtor,  as  long  as 
the claim qualifies as a ‘general’ claim.”); In re Jamuna Real 
Estate,  LLC,  365  B.R.  540,  562‐63  (Bankr.  E.D.  Pa.  2007) 
(allowing  trustees  to  assert  alter‐ego  and  veil‐piercing 


  For this reason, we need not resolve the parties’ dispute 
25

concerning which state’s law governs here.   




                                  41 
 
claims under Pennsylvania law); Rosener v. Majestic Mgmt., 
Inc. (In re OODC, LLC), 321 B.R. 128, 136‐37 (Bankr. D. Del. 
2005)  (holding  similarly  vis‐à‐vis  successor  liability  and 
alter‐ego claims under Delaware law). Thus, the question is 
whether  the  causes  of  action  here  qualify  as  “general” 
claims. They do. 
      We start with what the Avoca Plaintiffs concede: 
      (1)    They  pursue  claims  against  only  New  Kerr‐
             McGee;  
      (2)    Any  claims  against  the  Tronox  debtors  were 
             discharged by the bankruptcy plan;  
      (3)    Tronox  LLC  succeeded  the  operator  of  the 
             Avoca  Plant  and  Tronox  Worldwide  LLC 
             succeeded the parent of Tronox LLC;  
      (4)    New  Kerr‐McGee  (and  its  predecessor,  Kerr‐
             McGee Holdco, Inc., formed earlier in the same 
             year) did not exist until 2001; and  
      (5)    Any claims against New Kerr‐McGee for harm 
             done  to  the  Tronox  estate  are  barred  as  Trust 
             Derivative Claims.  
       With that as a baseline, we turn to what the claims are 
not.  The  Avoca  Plaintiffs  do  not,  and  indeed  could  not, 
assert direct‐liability claims that New Kerr‐McGee breached 
an independent duty to them arising out of the operation of 
the Avoca Plant, since New Kerr‐McGee did not exist until 
years  after  plant  operations  ceased.  Of  course,  as  the 
District  Court  acknowledged  and  New  Kerr‐McGee 
conceded,  the  Avoca  Plaintiffs  could  have  raised  direct 




                               42 
 
claims  that,  for  instance,  New  Kerr‐McGee  instructed  its 
subsidiaries not to clean up the toxic site or were negligent 
in  their  supervision  of  the  cleanup.    The  harm  in  that 
instance  would  have  been  suffered  directly  and  solely  by 
the  Avoca  Plaintiffs  by  acts  of  New  Kerr‐McGee.  As  we 
held  in  Manville  III  and  JPMorgan,  those  claims  would  be 
independent  and  particularized,  belonging  only  to  the 
Avoca  Plaintiffs  as  individual  creditors.  The  Avoca 
Plaintiffs,  however,  have  never  alleged,  and  until  recently 
had conceded that they could not allege, facts to support a 
theory of direct liability against New Kerr‐McGee.  
       At  oral  argument  before  this  Court,  counsel  for  the 
Avoca  Plaintiffs  stated  “there  is  clearly  the  opportunity  to 
have  a  direct  claim  here.”  For  the  first  time,  counsel 
mentioned  a  December  2002  letter  from  New  Kerr‐McGee 
to  the  Environmental  Protection  Agency  (“EPA”)  alerting 
the EPA to its ownership of the Avoca Plant and efforts to 
remediate.  This  post‐2001  conduct,  Plaintiffs’  counsel  now 
asserts,  could  have  formed  the  basis  for  still  unidentified 
and unspecified claims in a theoretical amended complaint. 
This  painfully  late  assertion,  unsupported  by  the  record,26 
bespeaks  gamesmanship,  but  is  best  left  to  later  review  of 

26  As  best  can  be  gleaned  from  an  independent  review  of  the 
record on appeal, there is no reference to the alleged 2002 letter. 
Indeed,  the  only  references  to  letter  exchanges  with  the  EPA 
appear  in  the  Avoca  Motion,  and  relate  only  to  Old  Kerr‐
McGee’s  receipt  of  letters  from  the  EPA  in  1999  regarding  an 
investigation into a different wood‐treatment site than the Avoca 
Plant. See J.A. 154‐55 ¶¶ 37‐39.  




                                 43 
 
the  aspect  of  the  District  Court  order  that  required 
dismissal  with  prejudice.  See  infra,  at  59‐62.  For  now,  it 
suffices to note that the District Court did not conclude that 
any  such  claims,  to  the  extent  they  exist  and  had  been 
pleaded,  would  be  barred  by  the  Injunction,  and  we  agree 
that they would not without expressing any view as to the 
merits  of  such  claim.  At  bottom,  New  Kerr‐McGee  could 
not  have  engaged  in  torts  prior  to  its  existence,  and  the 
Avoca Plaintiffs have not put forth facts supporting a claim 
that New Kerr‐McGee breached a duty to them after it came 
into existence.  
       Thus,  the  only  claims  the  Avoca  Plaintiffs  assert  are 
through alter‐ego/veil‐piercing theories that seek to impute 
the  acts  of  the  polluters  to  New  Kerr‐McGee.  Indeed,  the 
Avoca  Plaintiffs  tellingly  summarize  their  state‐court 
complaints to allege that “New [Kerr‐McGee] is responsible 
for the acts of its subsidiary, which operated the plant,” and 
“further allege direct liability of [Old Kerr‐McGee], which at 
the time was the parent company, for actions it took on its 
own.” Appellants’ Br. 9. Put another way, having conceded 
that  they  no  longer  intend  to  bring  claims  against  the 
released Tronox debtors, the Plaintiffs admit that their sole 
claims against New Kerr‐McGee are premised indirectly on 
the liability of those debtors.  
       This is where it gets tricky. As we see it, there are two 
species  of  claims  against  New  Kerr‐McGee.  The  first, 
“Fraudulent‐Transfer  Actions,”  are  indirect‐liability  claims 
alleging  that  New  Kerr‐McGee  mismanaged  and 
undercapitalized  Old  Kerr‐McGee  and  Kerr‐McGee 
Chemical  (ultimately,  the  Tronox  debtors)  such  that  they 




                                44 
 
were  left  with  insufficient  assets  to  pay  creditors  after 
entering bankruptcy. See J.A. 242‐43.    
       The  second,  “Personal  Injury  Actions,”  comprises 
indirect‐liability  claims  that seek  to  hold  New  Kerr‐McGee 
liable for the tortious acts of its former indirect subsidiaries 
in  operating  the  Avoca  Plant.  See  Appellants’  Br.  31‐32 
(“The  claims  [against  New  Kerr‐McGee]  are  related  to 
actions that Old [Kerr‐McGee] took at the Avoca plant that 
relate  directly  and  specifically  to  the  Avoca  Plaintiffs  and 
only  the  Avoca  Plaintiffs.”).  This  is  the  heart  of  the  Avoca 
Plaintiffs’ case.  
        The  Fraudulent‐Transfer  Actions  are  easy:  they  are 
the paradigmatic example of claims general to all creditors 
and  are  therefore  barred  by  the  Injunction  for  the  reasons 
stated by the District Court. See In re Tronox Inc., 549 B.R. at 
53 (“[C]laims based on allegations such as these—a general 
failure  to  adhere  to  corporate  formalities  and  abuse  of  the 
corporate  form—are  equally  capable  of  increasing  the 
basket  of  assets  that  could  be  used  to  satisfy  any  and  all 
liabilities owed by the Tronox debtors.”). 
       The  Personal  Injury  Actions  are  tougher.  The  Avoca 
Plaintiffs  attempt  to  particularize  the  Personal  Injury 
Actions  against  New  Kerr‐McGee  by  personalizing  the 
harm. But the Avoca Plaintiffs cannot and do not trace their 
harm  to  New  Kerr‐McGee.  If  they  did,  their  claims  would 
be particularized. Instead, the alleged liability of New Kerr‐
McGee arises not from its own conduct, but from its alleged 
existence  as  the  alter  ego  and  successor  to  the  liabilities  of 
the  former  parent  of  the  actual  alleged  tortfeasor,  Kerr‐




                                  45 
 
McGee Chemical.27 The harm they allege to have suffered at 
the hands of the latter is specific to them, but the harm they 
allege to have suffered at the hands of New Kerr‐McGee is 
the same harm general to all Tronox creditors.  
       The  whole  point  of  channeling  claims  through 
bankruptcy  is to  avoid  creditors  getting  ahead  of  others  in 
line of preference and to promote an equitable distribution 
of  debtor  assets.  See  Koch  Ref.  v.  Farmers  Union  Cent.  Exch., 

27  Proving  these  claims  against  New  Kerr‐McGee  requires 
establishing  a  chain  of  liability  from  the  original  tortfeasors  to 
New  Kerr‐McGee.  The  Avoca  Plaintiffs  would  first  need  a 
finding  that the operator of the  Avoca Plant,  Tronox  LLC  (f/k/a 
Kerr‐McGee Chemical) was liable for the underlying torts. Then 
they  would  need  two  veil‐piercings  or  findings  of  alter‐ego 
liability—the  first  to  get  to  Tronox  Worldwide  LLC  (f/k/a  Old 
Kerr‐McGee),  the  former  direct  parent  of  Tronox  LLC,  and  the 
second  to  get  to  New  Kerr‐McGee  as  the  non‐debtor  ultimate 
parent.  At  each  level  of  piercing,  the  Avoca  Plaintiffs  would 
have to show that “there is fraud” or the entity whose veil they 
seek  to  pierce  was  “a  mere  instrumentality  or  alter  ego  of  its 
owner.”  Fletcher  v.  Atex,  Inc.,  68  F.3d  1451,  1457  (2d  Cir.  1995) 
(quoting Geyer v. Ingersoll Publ’ns Co., 621 A.2d 784, 793 (Del. Ch. 
1992));  see  also  Advanced  Tel.  Sys.,  Inc.  v.  Com‐Net  Prof’l  Mobile 
Radio  LLC,  846  A.2d  1264,  1278  &  n.9  (Pa.  Super.  Ct.  2004) 
(“Under  [the  alter‐ego]  theory,  piercing  the  corporate  veil 
applies  when  ‘two  or  more  corporations  share  common 
ownership  and  are,  in  reality,  operating  as  a  corporate 
combine.’”  (quoting  Miners,  Inc.  v.  Alpine Equip.  Corp.,  722  A.2d 
691, 695 (Pa. Super. Ct. 1998))).  
 




                                    46 
 
Inc., 831 F.2d 1339, 1343 (7th Cir. 1987) (“[H]istorically one 
of  the  prime  purposes  of  the  bankruptcy  law  has  been  to 
bring  about  a  ratable  distribution  among  creditors  of  a 
bankrupt’s  assets;  to  protect  the  creditors  from  one 
another.”  (alteration  in  original)  (quoting  Young  v.  Higbee 
Co., 324 U.S. 204, 210 (1945)). That is why, after a company 
files for bankruptcy, creditors lack standing to assert claims 
that are estate property. Instead, the trustee is conferred the 
right to recover for derivative, generalized claims; only the 
estate  is  charged  with  ensuring  equitable  distribution  of 
estate  assets  and  preventing  individual  creditors  from 
pursuing  their  own  interests  and  thus  diminishing  the  res 
available  to  the  rest  of  the  creditors.  Even  more,  it 
encourages, as it did here, orderly settlements—an interest 
not taken lightly. See In re PaineWebber Ltd. P’ship Litig., 147 
F.3d  132,  138  (2d  Cir.  1998)  (recognizing  a  “strong  judicial 
policy in favor of settlements”).  
       The  critical  distinction  between  the  underlying  tort 
claim  against  the  Tronox  debtors  and  the  alter‐ego  claim 
against  New  Kerr‐McGee  is  that  establishing  the  former 
would  benefit  only  the  Avoca  Plaintiffs  as  individual 
creditors,  whereas  establishing  the  latter—that  New  Kerr‐
McGee  is  the  alter  ego  of  the  relevant  Tronox  debtors  and 
should  therefore  be  charged  with  all  its  liabilities—would 
benefit  all  creditors  of  the  Tronox  debtors  generally.  See 
Emoral,  740  F.3d  at  880.    The  facts  necessary  to  prove  that 
the Tronox debtors committed the underlying torts may be 
particular to the Avoca Plaintiffs, but the facts necessary to 
impute  that  liability  to  New  Kerr‐McGee  “would  be  . . . 
generally  available  to  any  creditor,  and  recovery  would 




                                 47 
 
serve  to  increase  the  pool  of  assets  available  to  all 
creditors.” See id. at 881.  
       The  Avoca  Plaintiffs’  tactics  prove  the  point.  They 
seek  to  use  Judge  Gropper’s  findings  against  New  Kerr‐
McGee  in  the  adversary  proceeding—which  involved 
generalized  claims  for  fraudulent  conveyance—in  their 
state  action.  If  those  generalized  findings  would  benefit 
their individual‐creditors case, then their claims are no less 
generalized  than  the  fraudulent‐conveyance  claims  in  the 
Adversary Proceeding.  
       For  those  reasons,  the  District  Court  correctly 
classified  the  Avoca  Plaintiffs’  claims  as  generalized, 
derivative claims comprising estate property.   
      B.     The  Claims  Are  “Trust  Derivative”  or 
             “Duplicative”  and  Thus  Barred  by  the 
             Injunction 
       Concluding  that  the  claims  are  derivative  and 
therefore properly within the jurisdiction of the bankruptcy 
court solves only part of the puzzle. The parties argue over 
the specific coverage of the Injunction and whether it means 
all “derivative claims” or something less.  As noted above, 
we  owe  deference  to  the  District  Court’s  interpretation  of 
“Trust  Derivative  Claims,”  considering  the  merits  only  to 
determine  whether  the  District  Court’s  obviously 
misinterpreted the Injunction to cover all claims within the 
jurisdiction of the bankruptcy court.   
      Applying that standard, we conclude that the District 
Court’s  order  interpreted,  but  did  not  modify,  the 
Injunction.  We construe terms of an injunction according to 




                                48 
 
the  general  interpretive  principles  of  contract  law. 
Mastrovincenzo v. City of New York, 435 F.3d 78, 103 (2d Cir. 
2006).  Here,  we  must  interpret  the  terms  of  the  Settlement 
Agreement,  which  defines  certain  pertinent  terms  used  in 
the  Injunction,  in  accordance  with  New  York  law.    New 
York law requires us to interpret the Settlement Agreement 
“so  as  to  give  effect  to  the  intention  of  the  parties  as 
expressed  in  the  unequivocal  language  they  have 
employed.”  Terwilliger  v.  Terwilliger,  206  F.3d  240,  245  (2d 
Cir.  2000)  (citing  Breed  v.  Ins.  Co.  of  N.  Am.,  46  N.Y.2d  351, 
355 (1978)).   
             i.        What the Injunction Says 
       The  Injunction  (set  forth  at  Appendix  B  along  with 
other  relevant  provisions  of  documents  cross‐referenced 
therein),  read  in  conjunction  with  the  Settlement 
Agreement,  the  confirmed  bankruptcy  plan,  and  trust 
documents,  provides  as  follows:  The  Injunction  bars  the 
Tronox  Debtors’  creditors  from  asserting  against  any 
“Anadarko Released Party” any “Trust Derivative Claims” 
or  any  claims  that  are  duplicative  of  “Trust  Derivative 
Claims,”  “whether  or  not  held  or  controlled  by  the 
Litigation  Trust,  or  whether  or  not  the  Litigation  Trust 
could  have  asserted  such  claims  against  any  Anadarko 
Released Party.” J.A. 224.28  



  As noted above, the Avoca Plaintiffs do not dispute that they 
28

were creditors of Tronox or that New Kerr‐McGee qualifies as an 
“Anadarko Released Party.” J.A. 89 ¶ 1.9.  




                                   49 
 
       The Injunction mirrors the Madoff injunction, but goes 
further  to  define  what  claims  those  terms  cover.  Compare 
Madoff, 740 F.3d at 87 (noting that the injunction bars “any 
claim  . . .  that  is  duplicative  or  derivative  of  the  claims 
brought by the Trustee, or which could have been brought 
by  the  Trustee”  (emphasis  omitted)),  with  J.A.  97‐98 
(spelling  out  what  the  terms  encompass).  To  wit,  the 
Settlement Agreement defines “Trust Derivative Claims” as 
any claims the Anadarko Litigation Trust asserted or could 
have asserted “seeking relief or recovery arising from harm to 
any Debtor or any Debtor’s estate, based on any legal theory.” 
J.A.  97  ¶ 1.82  (emphasis  added).  It  then  goes  on  to  list  a 
variety  of  claims  and  theories  that  “Trust  Derivative 
Claims”  include—namely,  claims  relating  to  New  Kerr‐
McGee’s  relationship  with  Tronox  debtors,  and  “claims 
and/or remedies” alleging “agency, joint venture, alter ego, 
corporate veil piercing,” and “successor liability.” J.A. 97‐98 
¶ 1.82.  
       The  Injunction  also  clarifies  the  meaning  of 
“duplicative  claims.”  It  explains  that  claims  can  be 
duplicative  “whether  or  not  held  or  controlled  by  the 
Litigation  Trust”  and  “whether  or  not  the  Litigation  Trust 
could  have  asserted”  them.  J.A.  224  (emphases  added). 
These are, in other words, claims that substantially overlap, 
but are not identical to, “Trust Derivative Claims.” See, e.g., 
Fox v. Picard (In re Madoff), 848 F. Supp. 2d 469, 473‐75, 481‐
82  (S.D.N.Y.  2012)  (holding  that  creditors’  claims  for 
conversion  and  unjust  enrichment,  among  others,  were 
duplicative of trustee’s fraudulent‐transfer claims), aff’d 740 
F.3d  81  (2d  Cir.  2014).  Finally,  the  Injunction  specifies  the 




                                 50 
 
claims  it  does  not  cover—namely,  claims  alleging  liability 
that New Kerr‐McGee “might have that does not arise from 
or  through  a  liability  of  a  Debtor.”  J.A.  224  (emphasis 
added).  
        These  provisions  provide  the  primary  sources  of 
contention.  Aside  from  the  now‐rejected  contention  that 
their  claims  are  not  truly  “derivative,”  Appellants’  Br.  29‐
34, the Avoca Plaintiffs argue: 
       (1)     The  District  Court  erred  when  it  determined 
               that the “Anadarko Litigation Trust Agreement 
               gave the Litigation Trust the power to institute 
               any other actions that could have been brought 
               by  Tronox  against  [New  Kerr‐McGee],” 
               Appellants’ Br. 19‐24; 
       (2)     Their  claims  do  not  “arise  from  harm  to”  the 
               Tronox debtors or their estates, Appellants’ Br. 
               24‐29; and 
       (3)     The  court  could  not  prohibit  them  from  filing 
               other  claims  against  New  Kerr‐McGee,  and 
               thus erred in ordering them to dismiss the PA 
               State Action with prejudice, see Appellants’ Br. 
               34‐45.  
None has merit.  
             ii.     The  Litigation  Trust  Had  Power  to 
                     Assert the Claims 
       The Avoca Plaintiffs also argue that the District Court 
misread  the  trust  documents  to  mean  that  the  Litigation 
Trust  had  authority  over  derivative  claims  like  theirs  that 




                                 51 
 
had  not  yet  been  asserted  in  the  Adversary  Proceeding. 
They  point  to  a  footnote  set  forth  in  the  margin29  in  which 
the  District  Court  explained  that  its  conclusion  that 
personal  injury  claims  can  be  derivative  was  “buttressed” 
by  certain  bankruptcy  documents  and  the  proceedings 
themselves.  
       The Avoca Plaintiffs, however, exaggerate the import 
of  that  footnote  and  read  some  of  the  trust  documents  too 

29    The footnote reads: 
       This  understanding  is  buttressed  by  the  proceedings  and 
       litigation  history  that  led  to  this  Court’s  entry  of  the 
       Injunction. In particular, the  Court’s  view is informed  by 
       the nature and scope of the Adversary Proceeding and the 
       Settlement  Agreement.  The  Adversary  Proceeding  (and 
       the  resulting  Settlement  Agreement)  encompassed  any 
       and  all  claims  that  the  Tronox  trustee  could  pursue 
       against  [New  Kerr‐McGee].  The  Adversary  Proceeding 
       was brought by the Tronox estate (and then continued by 
       the  Anadarko  Litigation  Trust)  to  recover  funds 
       transferred  to  [New  Kerr‐McGee].  through  fraudulent 
       intra‐corporate  shenanigans.  The  Anadarko  Litigation 
       Trust  Agreement  gave  the  Litigation  Trust  the  power  to 
       institute  any  other  actions  that  could  have  been  brought 
       by  Tronox  against  [New  Kerr‐McGee].  Thus,  any  claims 
       that  could  be  asserted  by  the  Tronox  trustee  against  the 
       defendants in the Adversary Proceeding may properly fall 
       within  the  scope  of  the  Settlement  Agreement  and  the 
       Injunction.  
In re Tronox Inc., 549 B.R. at 52 n.21 (citation omitted).  




                                      52 
 
narrowly,  rendering  other  language  superfluous  and 
generally  making  no  sense.  More  importantly,  for  the 
reasons  that  follow,  they  are  wrong—the  Litigation  Trust 
had authority over pleaded and unpleaded claims.30  
       The confirmed bankruptcy plan states that, pursuant 
to  the  Litigation  Trust  Agreement,  the  Tronox  debtors 
would  transfer  to  the  Litigation  Trust  their  “rights”  to  the 
Adversary  Proceeding.  J.A.  49.  The  Litigation  Trust 
Agreement  “irrevocably  and  absolutely”  transferred  all  of 
the  debtors’  “rights,  title,  and  interests  (whether  legal, 
beneficial,  or  otherwise)  to  the  Anadarko  Litigation, 
including  any  and  all  claims  therein.”  J.A.  452  (emphasis 
added).  
        New  Kerr‐McGee  argues  that  this  language  means 
that the agreement transferred more than pending claims. It 
asserts that the word “including” suggests that the “claims 
therein”  were  only  some  of  the  rights  and  interests 
transferred to the trust—other rights were derivative claims 
like  the  Avoca  Plaintiffs’  claims  that  the  debtors  had  not 
specifically  pleaded,  as  well  as  the  procedural  right  to 
amend the adversary proceeding complaint to include such 
claims.  In  the  absence  of  the  other  contextual  documents, 
New  Kerr‐McGee’s  construction  of  the  “including”  clause 
would  be  a  stretch—one  of  multiple  interpretations  of 
equivocal  language.  Indeed,  that  language  could  just  as 
easily  be  read  to  mean  that  the  Tronox  debtors  were 
30  This  is  essentially  a  collateral  attack  on  the  Litigation  Trust’s 
authority,  which  could  have  been,  but  was  not,  brought  at  the 
time the Injunction was issued.  




                                     53 
 
transferring  all  claims  then  asserted.  But  taking  the 
documents  together  and  applying  a  little  common  sense 
confirms their view. 
       As  an  initial  matter,  the  very  definition  of  “Trust 
Derivative Claims” lists a host of causes of actions that were 
not  pleaded  in  the  adversary‐proceeding  complaint.  If  the 
Avoca Plaintiffs were right, then almost none of the claims 
the  Injunction  purports  to  enjoin  would  actually  be 
enjoined  because  the  trustee  had  not  yet  pleaded  them  in 
the adversary proceeding. That makes little sense. 
       Moreover, the bankruptcy court’s confirmation order 
twice states that the Tronox debtors transferred their rights 
to the claims pending in the adversary proceeding “and any 
claim  or  cause  of  action  of  Tronox  related  thereto.”  Suppl. 
App.  53  ¶ 126,  55  ¶ 131.  Those  pending  and  not‐yet‐
asserted  derivative  claims  went  to  the  Litigation  Trust. 
Likewise, the Litigation Trust was empowered to “institute 
or  continue  actions  which  were  or  otherwise  could  have 
been brought by any Debtor that constitute Trust Property.” 
J.A.  456.  If  the  Avoca  Plaintiffs  were  right  that  “Trust 
Property” included only then‐asserted claims, the Litigation 
Trust  would  not  need,  and  would  in  fact  lack  power,  to 
“institute” actions that “otherwise could have been brought by 
any Debtor.” Id. (emphasis added).  
       Finally,  contemplating  that  others  might  challenge 
the  Litigation  Trust’s  authority,  the  Injunction  specifically 
barred  duplicative  claims—enjoining  claims  “whether  or 
not held or controlled by the Litigation Trust, or whether or 




                                54 
 
not the Litigation Trust could have asserted such claims.”31 
J.A.  224.  The  District  Court  correctly  interpreted  the 
Injunction  to  cover  claims  beyond  those  asserted  in  the 
Adversary Proceeding. 
         


31 The Avoca Plaintiffs also argue that barring the claims violates 
the  expectations  of  the  parties  to  the  settlement,  because, 
through the Tort Claims Trust and its Advisory Committee, they 
explicitly rejected Anadarko and New Kerr‐McGee’s request for 
a  broad  release  as  to  them  as  part  of  a  settlement  of  the 
Adversary Proceeding. But, as the District Court explained, “[a] 
belief  that  claims  are  retained  is  trumped  by  contractual 
language  that  clearly  states  they  are  not.”  In  re  Tronox  Inc.,  549 
B.R. at 54 (citing Mastrovincenzo, 435 F.3d at 103). Moreover, this 
highlights  a  subtext  to  this  whole  case:  it  would  be  curious  for 
New Kerr‐McGee to have settled these claims without insulating 
themselves  from  additional  litigation  with  the  individual 
creditors,  and  if  the  Avoca  Plaintiffs  were  able  to  pursue  these 
claims based on the same allegations set forth in their proofs of 
claim  in  the  Tronox  bankruptcy,  then  for  what  harm  were  they 
entitled to the original recovery? 
The Avoca Plaintiffs further argue that New Kerr‐McGee waived 
its  right  to  contest  its  responsibility  for  policies  at  the  Avoca 
Plant because it did not argue in the PA State Action that it was 
the  wrong  party  in  the  years  of  litigation  that  preceded  the 
Tronox bankruptcy. But New Kerr‐McGee’s behavior before the 
release  of  claims  against  the  Tronox  debtors  does  not  indicate 
how New Kerr‐McGee would have operated after the Injunction 
issued and it was the sole remaining defendant. See J.A. 751.  




                                     55 
 
           iii.      The  Claims  “Arise  from  Harm”  to  the 
                     Debtors 
        The  Avoca  Plaintiffs  take  issue  with  the  District 
Court’s interpretation of the definition of “Trust Derivative 
Claims,” arguing that their claims fall outside the definition 
because they “seek redress for harms to the Avoca Plaintiffs,” 
rather  than  “relief  from  harm  to  Tronox  or  the  Tronox 
bankruptcy  estate.”  Appellants’  Br.  17  (emphases  added). 
Their reading is too cute, and fails for the same reason that 
the claims are derivative: any creditor’s claim is for harm to 
itself, but the point of the Injunction was to bar claims that 
were brought or could have been brought in the Adversary 
Proceeding, and those claims arise from harm to the Tronox 
debtors.  At  bottom,  the  Avoca  Plaintiffs’  claims  are  that 
certain  Tronox  debtors  harmed  them,  and  that  New  Kerr‐
McGee  harmed  the  Tronox  debtors.  In  that  sense,  “the 
Avoca Plaintiffs’ indirect‐liability claims against New Kerr‐
McGee  arise  from  two  alleged  harms—from  harm  to  them 
and from harm to the Tronox debtors.” Appellees’ Br. 32.   
       Further,  Madoff  is  a  hurdle  that  the  Avoca  Plaintiffs’ 
have  failed  to  overcome.  There,  too,  we  confronted  the 
same  “arise[]  from  harm  done  to  the  estate”  language  and 
deemed  it  to  mean  derivative  claims.  740  F.3d  at  89 
(alteration  in  original).  The  Avoca  Plaintiffs’  attempts  to 
distinguish  this  case  from  Madoff  are  unpersuasive.  First, 
they argue that the Madoff injunction was broader than this 
Injunction because the Madoff trustee had greater authority 
than  the  Litigation  Trust  here.  Even  if  that  were  true,  the 
Avoca Plaintiffs are bound by the Injunction’s language, to 
which  they  did  not  object.  Second,  they  argue  the  two 




                                 56 
 
injunctions  are  different  because  the  Injunction  here  bars 
“Trust  Derivative  Claims,”  whereas  the  Madoff  injunction 
excluded  the  word  “Trust”  and  barred  only  “derivative 
claims.”  The addition of the  word “Trust,” however, does 
not render the two Injunctions materially different. Rather, 
it  is  the  definitions  and  not  the  titles  which  we  compare, 
and those do not materially differ. A219‐20.   
        Finally,  the  District  Court  noted—and  New  Kerr‐
McGee  asserts  here—that  because  the  Injunction  does  not 
bar any liability that such released parties “might have that 
does  not  arise  from  or  through  a  liability  of  a  Debtor,”  the 
Injunction  must  bar  claims  that  do  arise  from  or  through  a 
liability  of  a  Debtor.    Just  because  the  Injunction  does  not 
bar claims that do not arise from or through debtor liability 
does not mean that a harm that does arise from or through a 
liability  of  a  debtor  is  necessarily  barred;  the  claim  still 
must  be  trust‐derivative  or  ‐duplicative.  That  said,  the 
inclusion  of  that  language  supports  the  notion  that  the 
Injunction  was  meant  to  bar  all  derivative  or  duplicative 
claims, nothing more. In other words, by providing that the 
Injunction  does  not  bar  any  liability  that  such  released 
parties  “might  have  that  does  not  arise  from  or  through  a 
liability of a Debtor,” the Injunction was making clear that 
it  covered  derivative  claims  and  did  not  cover  non‐
derivative claims. Read against the backdrop of decades of 
derivative‐claim  jurisprudence,  the  language  makes  sense; 
it  specifically  avoids  the  appearance  of  a  Manville  III 
problem,  where  the  Injunction  could  appear  to  go  beyond 
the jurisdiction of the bankruptcy court. See Manville III, 517 




                                  57 
 
F.3d  at  65  (holding  that  the  bankruptcy  court  lacked 
jurisdiction to enjoin claims against third‐party insurer).  
       The  same  was  true  in  Madoff.  Indeed,  in  issuing  the 
Injunction,  the  District  Court  noted  that,  in  Madoff,  this 
Court “upheld a permanent injunction that, like the one at 
issue  here,  was  ‘limited  to  third‐party  claims  based  on 
derivative or duplicative liability or claims that could have 
been  brought  by  the  Trustee  against  the  . . .  releasees.’” 
Anadarko, 2014 WL 5825308, at *10 (quoting Madoff, 740 F.3d 
at 89, 95). In making that pronouncement in Madoff, we held 
that the bankruptcy court did not exceed its jurisdiction in 
issuing  the  injunction.  740  F.3d  at  89.  The  Injunction  here 
does the same: it goes to the limit of the bankruptcy court’s 
jurisdiction  to  bar  derivative  or  duplicative  claims,  but  no 
further.  
       For  those  reasons,  the  District  Court  acted  well 
within  its  discretion  in  interpreting  the  language  of  the 
settlement  when  it  found  that  the  Avoca  Plaintiffs’  claims 
were barred by the Injunction. The District Court therefore 
did not expand the scope of the Injunction, and thus did not 
modify it.  
       The  Avoca  Plaintiffs  had  an  opportunity  to  seek 
recovery  from  the  Tronox  debtors  in  the  bankruptcy 
proceeding, to participate in settlement negotiations, and to 
object  to  the  Settlement  Agreement  and  Injunction  (and 
refuse  recovery  therefrom).  Indeed,  as  PepsiCo  did  in  St. 
Paul,  the  Avoca  Plaintiffs,  as  unsecured  creditors  of  the 
Tronox debtors, filed claims in the bankruptcy court against 
the  debtors,  were  represented  by  the  Litigation  Trust,  and 




                                58 
 
had a voice through which to articulate their claims. See St. 
Paul,  884  F.2d  at  705.  That  voice  sought  assets  from  New 
Kerr‐McGee in the Adversary Proceeding and settled those 
claims  for  a  significant  sum,  from  which  the  Avoca 
Plaintiffs recovered. The Avoca Plaintiffs cannot now get a 
second bite at the apple. 
       C.     The District Court’s Order to Dismiss the PA 
              State  Action  With  Prejudice  Was  Not  an 
              Abuse of Discretion  
       The Avoca Plaintiffs argue that, even if their already‐ 
pleaded  claims  are  barred  as  derivative,  the  District  Court 
should  have  allowed  them  to  amend  their  state‐court 
complaints,  and  that  by  ordering  them  to  dismiss  with 
prejudice  the  District  Court  exceeded  its  jurisdiction  and 
violated Madoff. Appellants’ Br. 43‐45. They are wrong.  
       The  District  court  “plainly  had  jurisdiction  to 
interpret and enforce its own prior order[] [the Injunction]” 
which  it  “explicitly  retained  jurisdiction  to  enforce.”  See 
Travelers  Indem.,  557  U.S.  at  151.  The  court’s  choice  of  how 
to enforce the order is reviewed for abuse of discretion. See 
EEOC  v.  Local  580,  Int’l  Ass’n  of  Bridge,  Structural  & 
Ornamental  Ironworkers,  Joint  Apprentice‐Journeyman  Educ. 
Fund, 925 F.2d 588, 595 (2d Cir. 1991). A court can take “any 
reasonable action . . . to secure compliance,” and the “scope 
of a district court’s equitable powers to remedy past wrongs 
is  broad.”  Berger  v.  Heckler,  771  F.2d  1556,  1568  (2d  Cir. 
1985)  (quoting  Swann  v.  Charlotte‐Mecklenburg  Bd.  of  Educ., 
402 U.S. 1, 15 (1971); Gates v. Collier, 616 F.2d 1268, 1271 (5th 
Cir. 1980)).  




                                 59 
 
        The  District  Court  held  that  all  claims  already 
pleaded  were  barred  by  the  Injunction,  and  that,  despite 
ample  opportunities  to  do  so,  the  Avoca  Plaintiffs  had 
failed  to  come  up  with  a  claim  that  would  not  be  barred. 
Madoff  does  not  require  a  district  court  to  allow  countless 
attempts to replead. At the point when we determined that 
there  was  “conceivably  some  particularized  conspiracy 
claim,”  Madoff,  740  F.3d  at  94,  the  lower  courts  had 
considered only whether specific claims in a filed complaint 
were  barred,  see  id.  at  87‐88.  The  bankruptcy  court  and 
district  court  had  not  yet  had  the  opportunity  to  consider 
what  other  claims,  if  any,  were  enjoined.  That  is  why  we 
left  the  issue  of  whether  alternative,  unpleaded  claims 
might  qualify  as  non‐derivative  for  the  District  Court  to 
consider in the first instance. Id. at 94. Madoff should not be 
read  beyond  its  facts  and  posture  as  an  invitation  for 
plaintiffs  to  limitlessly  re‐plead  theories  to  circumvent  the 
reach of an injunction.  
       The  Avoca  Plaintiffs  have  had  more  than  enough 
time  and  opportunities—in  state  court,  the  District  Court, 
and  in  this  Court—to  articulate  a  claim  that  is  not 
derivative.  They  have  failed.  Their  briefs  here  and  below 
have  never  mentioned  any  “particularized  conspiracy 
claim”  or  other  type  of  direct  claim  against  New  Kerr‐
McGee.  To  date,  they  have  only  ever  asserted  that  “they 
suffered personal injuries as a direct result of the conduct of 
[Old  Kerr‐McGee].”  Appellants’  Br.  41.  As  mentioned 
above,  counsel  for  the  Avoca  Plaintiffs  argued  for  the  first 
time  at  oral  argument  that  direct  claims  might  exist  based 
on  a  purported  letter  to  the  EPA  saying  that  New  Kerr‐




                                 60 
 
McGee  would  be  handling  the  remediation.  But  even  then 
counsel failed to articulate what the claim would be.  
       Lest  the  reader  think  the  Avoca  Plaintiffs  were 
deprived  of  sufficient  opportunities  to  conceive  a  direct 
claim,  the  Avoca  Plaintiffs  filed  a  post‐argument  Federal 
Rule of Appellate Procedure 28(j) letter to supplement their 
challenge  to  the  District  Court’s  determination  that  they 
had  no  direct  claims.  In  it,  they  articulate  no  direct  claim, 
but argue only that Judge Forrest’s determination that they 
lacked any bona fide direct claims against New Kerr‐McGee 
violated  the  historical  admonition  against  advisory 
opinions  recently  reiterated  in  In  re  Motors  Liquidation  Co., 
829  F.3d  135  (2d  Cir.  2016).  Unlike  the  bankruptcy  court 
decision in In re Motors, which resolved an issue not before 
it  and  involved  an  entity  not  party  to  the  litigation,  id.  at 
150‐52,  Judge  Forrest’s  opinion  was  not  advisory.  As 
explained above, she had jurisdiction to interpret and apply 
the  Injunction,  see  Travelers  Indem.,  557  U.S.  at  151,  and  to 
take any reasonable action to secure compliance therewith, 
see Berger, 771 F.2d at 1568.  
      The  frailty  of  the  Avoca  Plaintiffs’  position  is 
confirmed by the last sentence of their merits Reply Brief:  
           The  Avoca  Plaintiffs  contend,  however, 
           that  equity  requires  that  the  Court  permit 
           them  to  return  to  the  [Pennsylvania  state 
           court]  to  obtain  information  in  discovery 
           that  New  [Kerr‐McGee]  should  have 
           provided  previously,  and  that  the  Court 




                                  61 
 
           permit them to continue with the “slice” of 
           their claims that remain[s]. 
Appellants’  Reply  Br.  23.  Of  course  they  have  not  yet  had 
discovery  in  state  court,  but  that  is  not  how  claims  are 
pleaded—plaintiffs  do  not  get  to  file  a  complaint  hoping 
that discovery will yield facts to give rise to claims that are 
not barred.  Concerned about continued gamesmanship, the 
District  Court  acted  within  its  discretion  when  it  ordered 
the  Avoca  Plaintiffs  to  dismiss  with  prejudice.32  But  more 
importantly, Judge Forrest did not modify the Injunction in 
doing so. We therefore lack jurisdiction.  

                          CONCLUSION 
      For  the  foregoing  reasons,  the  stay  is  hereby  lifted 
and the appeal is DISMISSED for lack of jurisdiction.  
 


  The Avoca Plaintiffs finally argue that the issue of whether the 
32

claims  are  extinguished  by  the  Settlement  Agreement—the 
purported “alternative holding” that New Kerr‐McGee urges as 
a  fallback—is  an  issue  that  ought  to  be  resolved  by  the  state 
court  on any claims  that survive the  Injunction.  But  because no 
claims  survive  the  Injunction,  and  there  are  none  that  can  be 
properly pleaded by amendment, the issue of whether the claims 
have been extinguished is of no moment. In any event, because 
we dismiss for want of appellate jurisdiction, the propriety of the 
extinguishment  ruling  may  conceivably  be  litigated  at  a  later 
date on appeal from a contempt ruling or otherwise.  
 




                                  62 
 
        APP
          PENDIX A
                 A 




                       
     
     
     
     
     
     
     
     
     
 




            63 
 
                           APPENDIX B 
    Relevant Portions of the Injunction and the Settlement 
                          Agreement 
                                         
                       THE INJUNCTION 
(i) [A]ny Debtor(s), (ii) any creditor of any Debtor who filed 
or could have filed a claim in the Chapter 11 Cases, (iii) any 
other Person whose claim (A) in any way arises form or is 
related  to  the  Adversary  Proceeding,  (B)  is  a  Trust 
Derivative Claim, or (C) is duplicative of a Trust Derivative 
Claim, and (iv) any Person acting or purporting to act as an 
attorney  for  any  of  the  preceding  is  hereby  permanently 
enjoined from asserting against any Anadarko Released Party (I) 
any  Trust  Derivative  Claims  or  (II)  any  claims  that  are 
duplicative of Trust Derivative Claims, whether or not held 
or controlled by the Litigation Trust, or whether or not the 
Litigation  Trust  could  have  asserted  such  claims  against 
any Anadarko Released Party.  
The injunction herein shall not apply to or bar [eight classes 
of  claims,  including]  . . .  (v)  any  liability  that  an  Anadarko 
Released  Party  might  have  that  does  not  arise  from  or 
through a liability of a Debtor . . . .  
Anadarko, 2014 WL 5825308, at *10 (emphasis added); see 
also J.A. 223‐24. 
 
 
 




                                  64 
 
                SETTLEMENT AGREEMENT 
Adversary  Proceeding:  [T]he  adversary  proceeding 
pending in the Bankruptcy Court . . ., including the claims 
asserted in the Second Amended Adversary Complaint, all 
claims  and  /or  remedies  that  a  Debtor  transferred  to  the 
Litigation  Trust  that  were  asserted  or  could  have  been 
asserted  in  this  adversary  proceeding,  and  the  claims 
asserted  in  the  Complaint‐in‐Intervention  and  that  could 
have  been  asserted  in  the  Complaint‐in‐Intervention 
relating to the subject matter of this adversary proceeding. 
J.A. 88 ¶ 1.2.  
 
Anadarko  Released  Party:  Anadarko  and  each  of  its 
Affiliates  [including  New  Kerr‐McGee],  and  each  of  their 
respective predecessors, successors, and assigns, all of their 
past,  present,  and  future  officers,  directors,  employees, 
managers,  members,  agents,  attorneys  and  other 
representatives.  J.A. 89 ¶ 1.9.  
 
Trust  Derivative  Claim:  [A]ny  and  all  claims  and/or 
remedies  that  are  held  and/or  controlled  by,  and  which 
were  or  could  have  been  asserted  by,  the  Litigation  Trust 
against  any  Anadarko  Released  Party,  seeking  relief  or 
recovery  arising  from  harm  to  any  Debtor  or  any  Debtor’s 
estate,  based  on  any  legal  theory  including,  without 
limitation,  such  claims  and/or  remedies  under  federal  or 
state law, statutory or common law, in equity or otherwise, 
arising  out  of  or  in  any  way  related  to  (i)  the  Adversary 
Proceeding;  (ii)  the  Chapter  11  Cases;  (iii)  the  Bankruptcy 




                                65 
 
Claims;  (iv)  the  Covered  Sites;  and/or  (v)  any  Anadarko 
Released  Party’s  ownership,  management,  operation, 
status,  tenure,  conduct,  omission,  action  or  inaction  at  any 
time  as  a  stockholder,  affiliate,  owner,  partner,  member, 
manager,  director,  officer,  employee,  servant,  agent, 
representative, attorney, creditor, successor, assign or other 
relationship with a Debtor and/or any of its predecessors, in 
each case, including, without limitation, such claims and/or 
remedies  that  are  actions,  causes  of  action,  lawsuits,  suits, 
claims,  counterclaims,  cross‐claims,  liabilities,  interests, 
judgments,  obligations,  rights,  demands,  debts,  damages, 
losses,  grievances,  promises,  remedies,  liens,  attachments, 
garnishments,  prejudgment  and  post‐judgment  interest, 
costs  and  expenses  (including  attorneys’  fees  and  costs 
incurred  or  to  be  incurred),  including  Unknown  Claims  to 
the maximum extent allowed under the law, whether pled 
or unpled, fixed or contingent, choate or inchoate, matured 
or  unmetered,  foreseen  or  unforeseen,  accrued  or 
unaccrued,  past,  present  or  future  for  fraudulent  transfer, 
fraudulent  conveyance,  preference,  turnover,  breach  of 
fiduciary         duty,     negligence,     gross      negligence, 
mismanagement,  civil  conspiracy,  aiding  and  abetting, 
unjust  enrichment,  constructive  trust,  equitable 
subordination,  equitable  disallowance,  agency,  joint 
venture,  alter  ego,  corporate  veil  piercing,  . . .  successor 
liability, . . . and all other such claims and/or remedies.  J.A. 
97‐98 ¶ 1.82. 




                                 66